Exhibit 10.11

NOTE SALES AGREEMENT

THIS NOTE SALES AGREEMENT, dated as of August 31, 2010 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among each undersigned LENDER (as such term is defined in the
Mortgage Loan Agreement), each undersigned FIRST MEZZANINE LENDER, SECOND
MEZZANINE LENDER, THIRD MEZZANINE LENDER, FOURTH MEZZANINE LENDER, FIFTH
MEZZANINE LENDER, SIXTH MEZZANINE LENDER, SEVENTH MEZZANINE LENDER, EIGHTH
MEZZANINE LENDER and NINTH MEZZANINE LENDER (in each case, as such terms are
defined in the Mortgage Loan Agreement) (individually or collectively as the
context requires, together with their respective successors and assigns, the
“Mezzanine Lender”), SPECIFIED MEZZANINE LENDER (as such term is hereinafter
defined), HARRAH’S ENTERTAINMENT, INC., a Delaware corporation (“HET”), each
undersigned MORTGAGE BORROWER (as such term is hereinafter defined), each
undersigned MEZZANINE BORROWER (as such term is defined in the Mortgage Loan
Agreement) and each undersigned OPERATING COMPANY (as such term is defined in
the Mortgage Loan Agreement).

W I T N E S S E T H:

WHEREAS, simultaneously herewith, each Lender and each Mortgage Borrower is
executing and delivering that certain Second Amended and Restated Loan Agreement
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Mortgage Loan Agreement”) in connection with
the Loan (as defined therein) in the original principal amount of Four Billion
and No/100 Dollars ($4,000,000,000);

WHEREAS, simultaneously herewith, each Mezzanine Lender and each Mezzanine
Borrower is executing and delivering certain Second Amended and Restated Loan
Agreements for each Mezzanine Loan (as defined therein) (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, collectively, the “Mezzanine Loan Agreements”); and

WHEREAS, in connection with the execution and delivery of the Mortgage Loan
Agreement and each of the Mezzanine Loan Agreements, each Lender, each Mezzanine
Lender, the Specified Mezzanine Lender, each Mortgage Borrower, each Mezzanine
Borrower, HET and each Operating Company desire to enter into this Agreement to
evidence, inter alia, their agreement with respect to certain required and/or
permitted purchases of the Notes and the Mezzanine Notes as more fully specified
herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as well as the covenants, agreements, representations and
warranties set forth in this Agreement, the parties hereto hereby covenant,
agree, represent and warrant as follows:

 

  I. DEFINITIONS

Section 1.1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Mortgage Loan Agreement. For all
purposes of this Agreement, except as otherwise expressly required or unless the
context clearly indicates a contrary intent:

“Closing Date” shall mean the date of this Agreement.

“Consolidated Entities” shall mean the Mortgage Borrowers, the Mezzanine
Borrowers, the Operating Companies and their respective subsidiaries on a
consolidated basis.

“Credit Suisse” shall mean Credit Suisse AG, Cayman Islands Branch, and any
Affiliate thereof.

“De Minimus Notes” shall mean any Mezzanine Notes with an aggregate outstanding
principal balance of $20,000,000 or less.

“ECF Offer End Date” shall mean the date on which the principal amount
outstanding under all of the Mezzanine Notes is not greater than $625,000,000 in
the aggregate.

“ECF Payment Date” shall mean, with respect to each Excess Cash Flow Period, the
first Payment Date occurring after quarterly financial statements are required
to be delivered under Section 5.1.11(c) of the Mortgage Loan Agreement with
respect to each such Excess Cash Flow Period.

“Excess Cash Flow” shall mean, with respect to each Excess Cash Flow Period, the
Excess Cash Flow (as defined in the Mortgage Loan Agreement) of the Consolidated
Entities for such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean each fiscal quarter of the Consolidated
Entities; provided that, the first Excess Cash Flow Period hereunder will be the
period from the Closing Date to the end of the fiscal quarter in which the
Closing Date occurs (and Excess Cash Flow will be measured for such first Excess
Cash Flow Period by measuring the amount of Excess Cash Flow for the full
quarter ending on the last day of such period and prorating such amount over the
number of days in such period).

“First Option Noteholders” shall mean, collectively, at any time, (i) the
holders of the First Option Notes, in their capacity as holders of First Option
Notes or (ii) with respect to First Option Notes that have been purchased in
connection with the Upfront Purchase, Subsequent Upfront Purchases or Optional
Note Purchases completed prior to the date hereof, the parties described on
Exhibit J hereto with respect to such notes.

“First Option Notes” shall mean, collectively, the Mezzanine Notes set forth on
Exhibit J hereto.

“German American” shall mean German American Capital Corporation, together with
its successors and assigns.

 

-2-



--------------------------------------------------------------------------------

“Harrah’s Parties” shall mean, collectively, the Mortgage Borrowers, the
Mezzanine Borrowers and the Operating Companies.

“Information Summary” shall mean the Information Summary schedule delivered to
the Servicer on the date hereof in connection with the execution and delivery of
this Agreement.

“Junior Mezzanine Loans” shall mean, collectively, the Fifth Mezzanine Loan, the
Sixth Mezzanine Loan, the Seventh Mezzanine Loan, the Eighth Mezzanine Loan and
the Ninth Mezzanine Loan.

“Junior Mezzanine Notes” shall mean, collectively, all unpaid Mezzanine Notes
evidencing in whole or in part any Junior Mezzanine Loan other than Mezzanine
Notes that are designated as Specified Mezzanine Notes in this Agreement.

“Material Information” shall mean the occurrence of any material effect, or any
event or condition that, individually or in the aggregate, has had or would
reasonably be expected to have a material effect (in each case whether positive
or negative), on (a) the business, property, operations, condition, liabilities
(contingent or otherwise) or prospects of HET and its subsidiaries, taken as a
whole, (b) the ability of any Mortgage Borrower or any Mezzanine Borrower or any
subsidiaries of any of the foregoing to perform its obligations under any Loan
Document or any Mezzanine Loan Document or (c) the rights or remedies available
to any Lender or any Mezzanine Lender under any Loan Document or Mezzanine Loan
Document.

“Mortgage Borrowers” shall mean, collectively, Harrah’s Las Vegas Propco, LLC,
Harrah’s Atlantic City Propco, LLC, Rio Propco, LLC, Flamingo Las Vegas Propco,
LLC, Paris Las Vegas Propco, LLC and Harrah’s Laughlin Propco, LLC, each a
Delaware limited liability company, together with each such Person’s successors
and permitted assigns.

“Participant” shall mean Blackstone Special Funding (Ireland), together with its
successors and assigns.

“Purchase and Sale Agreement” shall mean a purchase and sale agreement in the
form attached hereto as Exhibit D.

“Remaining Cash Flow” shall mean, in respect of each Excess Cash Flow Period,
the amount of Excess Cash Flow remaining after deducting therefrom the amount of
Excess Cash Flow that is applied (directly or indirectly) with respect to such
Excess Cash Flow Period to consummate purchases of Junior Mezzanine Notes,
Specified Mezzanine Notes and Senior Mezzanine Notes pursuant to ECF Purchase
Offers that were made relating to such Excess Cash Flow Period or in prior
Excess Cash Flow Periods and are still outstanding.

“Requisite Lenders” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Rio Leverage Event” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

-3-



--------------------------------------------------------------------------------

“Second Option Noteholders” shall mean, collectively, at any time, (i) the
holders of the Second Option Notes, in their capacity as holders of Second
Option Notes or (ii) with respect to Second Option Notes that have been
purchased in connection with the Upfront Purchase, Subsequent Upfront Purchases
or Optional Note Purchase completed before the date hereof, the parties
described on Exhibit K hereto, with respect to such notes.

“Second Option Notes” shall mean, collectively, the Mezzanine Notes set forth on
Exhibit K hereto.

“Senior Mezzanine Loans” shall mean, collectively, the First Mezzanine Loan, the
Second Mezzanine Loan, the Third Mezzanine Loan and the Fourth Mezzanine Loan.

“Senior Mezzanine Notes” shall mean, collectively, all unpaid Mezzanine Notes
evidencing in whole or in part any Senior Mezzanine Loan other than Mezzanine
Notes that are designated as Specified Mezzanine Notes in this Agreement.

“Servicer” shall have the meaning ascribed thereto in the Mortgage Loan
Agreement.

“Special Senior Mezzanine Purchase Period” shall mean each Excess Cash Flow
Period, if any, commencing after (a) payment in full of all Specified Mezzanine
Notes and (b) such time as the aggregate outstanding principal balance of the
Junior Mezzanine Notes is equal to or less than $200,000,000 or, for any Excess
Cash Flow Period, will be less than $200,000,000 during such Excess Cash Flow
Period based on accepted offers to purchase Junior Mezzanine Notes and the
amount of available Excess Cash Flow in such Excess Cash Flow Period, and
continuing until the earlier to occur of (x) such time, if any, as no Junior
Mezzanine Notes remain outstanding or (y) the occurrence of the ECF Offer End
Date.

“Specified Mezzanine Notes” shall mean, collectively, the First Mezzanine Notes,
the Second Mezzanine Notes, the Third Mezzanine Notes, the Fourth Mezzanine
Notes and the Fifth Mezzanine Notes, in each case held as of the date hereof by
Participant, and set forth on Exhibit C hereto. Notwithstanding the foregoing,
if any Specified Mezzanine Note becomes a DPO Mezzanine Loan hereunder, such
Specified Mezzanine Note shall automatically cease to be a Specified Mezzanine
Note hereunder.

“Specified Mezzanine Lender” shall mean, at any time, a holder of the Specified
Mezzanine Notes (in its capacity as such), solely for such time as such holder
holds Specified Mezzanine Notes and Specified Mezzanine Notes are outstanding.
The Specified Mezzanine Lender on the date hereof is Participant.

“Trigger Date” shall have the meaning set forth in the Mortgage Loan Agreement.

Section 1.2. Other Interpretive Provisions. With reference to this Agreement,
unless otherwise specified herein:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include

 

-4-



--------------------------------------------------------------------------------

the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) except as
otherwise provided, any definition of or reference to any agreement, instrument
or other document shall be construed as referring to such agreement, instrument
or other document as from time to time amended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used herein shall be construed to refer to this Agreement in its entirety and
not to any particular provision hereof, and (iv) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

(b) In the computation of periods of time from a specified date to a later
specified date, except as otherwise provided the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

(c) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

Section 1.3. The Servicer. Each Lender, Specified Mezzanine Lender and each
Mezzanine Lender have engaged the Servicer to administer the Loan and each of
the Mezzanine Loans. The parties to this Agreement hereby agree and acknowledge
that, except as set forth in Section 5.1 of this Agreement in connection with
the payment of the purchase price for Optional Note Purchases, all payments to
be made by any of the Harrah’s Parties pursuant to this Agreement in connection
with the purchase of Mezzanine Notes shall be paid in immediately available
funds by such Harrah’s Parties to Servicer. Payment from Servicer to any Lender,
Specified Mezzanine Lender or Mezzanine Lender of amounts due and owing to any
such party pursuant to the terms of this Agreement shall be made in accordance
with the terms of the Servicing Agreement. Nothing herein shall be construed to
prevent, restrict or prohibit Lender or Mezzanine Lender from replacing Servicer
and/or retaining different Servicers from time to time as they shall determine
amongst themselves in accordance with the terms of the Loan Documents, the
Co-Lender Agreement, that certain Interim Servicing Agreement dated as of
January 28, 2008 (as amended through the date hereof) and the Intercreditor
Agreement.

 

  II. UPFRONT PURCHASES; SUBSEQUENT UPFRONT PURCHASES

Section 2.1. Upfront Purchases. Prior to the date hereof, HET purchased the
Mezzanine Notes set forth on Exhibit A to the Information Summary (such
purchases, the “Upfront Purchases”). The parties hereto confirm that the
purchase price for such Upfront Purchases was thirty cents ($0.30) per each one
dollar ($1.00) of principal amount of each applicable Mezzanine Note sold, paid
or payable as follows: (a) twenty-five cents ($0.25) per each one dollar ($1.00)
of principal was paid by HET in immediately available funds at the closing of
each such Upfront Purchase and (b) the remaining five cents ($0.05) per each one

 

-5-



--------------------------------------------------------------------------------

dollar ($1.00) of principal amount of such Mezzanine Notes sold (the “Upfront
Deferred Purchase Price”) is to be paid by the applicable Mezzanine Borrower
that is the obligor under each Mezzanine Note that was purchased as a part of
the Upfront Purchases utilizing (directly or indirectly) Excess Cash Flow
commencing on the Closing Date, subject to and in accordance with the terms and
conditions of Section 2.3 of this Agreement. In connection with the payment of
the Upfront Deferred Purchase Price, the Harrah’s Parties shall cause the funds
required to consummate each such payment to be contributed to and/or paid as a
dividend to, each applicable Mezzanine Borrower, and all such contributions and
dividends shall be evidenced in the books and records of the Harrah’s Parties,
as applicable.

Section 2.2. Subsequent Upfront Purchases. On the Closing Date, the Harrah’s
Parties shall cause the Mezzanine Borrower that is the obligor under the Seventh
Mezzanine Note, the Eighth Mezzanine Note or the Ninth Mezzanine Note, as
applicable, held by German American on the date hereof, as set forth on Exhibit
B to the Information Summary, to purchase such Mezzanine Note (each such
purchase, a “Subsequent Upfront Purchase”). Each Subsequent Upfront Purchase
shall be made pursuant to and in accordance with a Purchase and Sale Agreement.
The purchase price for each Subsequent Upfront Purchase shall be thirty cents
($0.30) for each one dollar ($1.00) of principal amount of such Mezzanine Notes
sold, payable as follows: (a) twenty-five cents ($0.25) per each one dollar
($1.00) of principal shall be paid in immediately available funds on the Closing
Date, and (b) the remaining five cents ($0.05) per each one dollar ($1.00) of
principal amount of Mezzanine Notes sold (the “Subsequent Deferred Purchase
Price”, and together with the Upfront Deferred Purchase Price, collectively, the
“Deferred Purchase Price”), shall be paid by the applicable Mezzanine Borrower
utilizing (directly or indirectly) Excess Cash Flow commencing on the Closing
Date, subject to and in accordance with the provisions of Section 2.3 of this
Agreement. Accrued and unpaid interest on any Mezzanine Note purchased in
connection with a Subsequent Upfront Purchase shall be paid in the manner
specified in the Purchase and Sale Agreement. In connection with each Subsequent
Upfront Purchase and the payment of the Subsequent Deferred Purchase Price, the
Harrah’s Parties shall cause the funds required to consummate each such purchase
and payment to be contributed to and/or paid as a dividend to, each applicable
Mezzanine Borrower, and all such contributions and dividends shall be evidenced
in the books and records of the Harrah’s Parties, as applicable.

Section 2.3. Payments of the Deferred Purchase Price. The Harrah’s Parties shall
cause one hundred percent (100%) (or such lesser percentage of Excess Cash Flow
as required to pay the Deferred Purchase Price in full) of Excess Cash Flow for
each Excess Cash Flow Period to be applied by the applicable Mezzanine Borrowers
to make payments of the Deferred Purchase Price to each entitled Mezzanine
Lender. Each such payment shall be payable to each Mezzanine Lender to which a
portion of the Deferred Purchase Price is due and owing for each such Excess
Cash Flow Period on a pro rata and pari pasu basis, based on the respective
aggregate principal amount of the Mezzanine Notes sold by each such Mezzanine
Lender in connection with the Upfront Purchases or the Subsequent Upfront
Purchases. The Harrah’s Parties shall cause each such payment to be made to each
entitled Mezzanine Lender until such time as the Deferred Purchase Price owed to
each such Mezzanine Lender has been paid in full. Following the date on which
the Deferred Purchase Price owed to each Mezzanine Lender is paid in full, the
Harrah’s Parties shall cause Excess Cash Flow to be applied by the Mezzanine
Borrowers to make ECF Purchase Offers pursuant to Article III of this Agreement.
If

 

-6-



--------------------------------------------------------------------------------

the Deferred Purchase Price is not paid in full out of Excess Cash Flow on or
prior to December 31, 2010, the Harrah’s Parties shall cause to be paid to each
Mezzanine Lender on or prior to such date the outstanding amount of the Deferred
Purchase Price owed to such Mezzanine Lender as of such date (the aggregate
amount of such payment to all Mezzanine Lenders, the “Pre-Funded Deferred
Purchase Price”).

Section 2.4. Cancellation of Mezzanine Notes Purchased in Connection with
Subsequent Upfront Purchases. Simultaneously herewith, the Mezzanine Notes
tendered in connection with the Subsequent Upfront Purchase are being cancelled
and shall be of no further force or effect.

Section 2.5. Cancellation of Notes, Generally. The outstanding debt evidenced by
each Note purchased pursuant to this Agreement shall be extinguished immediately
upon such purchase and payment in full of the purchase price therefor, and each
Note that is purchased hereunder (whether under an Optional Note Purchase, an
ECF Purchase or otherwise) shall be cancelled and discharged. Notwithstanding
any provision of the Loan Documents or the Mezzanine Loan Documents to the
contrary, each payment of such purchase price to a selling Lender or Mezzanine
Lender may be retained by such Lender or Mezzanine Lender for its own account
free and clear of any claims of any other Lender or Mezzanine Lender.

Section 2.6. Quarterly Reporting. Servicer will furnish, or cause to be
furnished, to each Mezzanine Lender and each Mortgage Lender (a) on or before
thirty (30) days after each ECF Closing Date statements setting forth (i) each
outstanding Mezzanine Note and the principal balance of each such Mezzanine Note
as of such ECF Closing Date, (ii) all payments of the Deferred Purchase Price,
(iii) each purchase of a Mezzanine Note made pursuant to an ECF Purchase Offer
in respect of such ECF Closing Date, (iv) the unpaid principal amount of any
Mezzanine Note for which an ECF Purchase Offer has been accepted, but which has
not yet been purchased in whole pursuant to the terms of this Agreement and
(b) within thirty (30) days after (1) the occurrence of a sale of the Rio Las
Vegas, (2) the release of the Post-Closing Reserve Amount (as defined in the
Mortgage Loan Agreement) and (3) each Optional Note Purchase, as applicable
(i) all offers and purchases of Mezzanine Notes made in connection with the
application pursuant to this Agreement of Rio Proceeds (including from the
Post-Closing Reserve Amount) and (ii) each purchase of a Mezzanine Note made
pursuant to an Optional Note Purchase. The Harrah’s Parties and each Mezzanine
Lender shall provide any information reasonably requested by Servicer in
connection with the preparation of the foregoing reports and Servicer’s
obligations pursuant to this Section 2.6 shall be subject in all respects to the
timely receipt of such information from the Harrah’s Parties and the Mezzanine
Lenders.

 

  III. ECF PURCHASES

Section 3.1. General. Commencing on the first ECF Payment Date on or after the
date the Deferred Purchase Price owed to each Mezzanine Lender is paid in full
(such ECF Payment Date, the “ECF Offer Commencement Date”), and on each ECF
Payment Date thereafter until the ECF Offer End Date (each such date, an “ECF
Offer Date”), each applicable Mezzanine Borrower shall, to the extent that
Excess Cash Flow is positive for the Excess Cash Flow Period to which such ECF
Payment Date relates, make offers to purchase (and shall purchase, to the extent
such offers are accepted) (i) the Specified Mezzanine Notes, (ii) all

 

-7-



--------------------------------------------------------------------------------

unpaid Junior Mezzanine Notes and (iii) all unpaid Senior Mezzanine Notes (each
such quarterly purchase of any Junior Mezzanine Notes, any Specified Mezzanine
Notes and/or any Senior Mezzanine Notes is referred to herein as an “ECF
Purchase”), in each case in accordance with the terms and conditions of this
Agreement (including the purchase priorities set forth in this Article III).
Each ECF Purchase shall be made by the Mezzanine Borrower that is the obligor
under the applicable Mezzanine Note being purchased. In connection with each ECF
Purchase, the Harrah’s Parties shall cause the funds required to consummate each
such ECF Purchase to be contributed to and/or paid as a dividend to, each
applicable Mezzanine Borrower, and all such contributions and dividends shall be
evidenced in the books and records of the Harrah’s Parties, as applicable.

Section 3.2. ECF Purchase Offers.

(a) On or before each ECF Offer Date (commencing on the ECF Offer Commencement
Date and continuing through the ECF Offer End Date), the Harrah’s Parties shall
cause to be delivered to each Mezzanine Lender that on such date is a holder, in
whole or in part, of any Specified Mezzanine Note, any Junior Mezzanine Note or,
at such time as any of the Harrah’s Parties are required to make offers to
purchase Senior Mezzanine Notes pursuant to Section 3.5 of this Agreement, any
Senior Mezzanine Notes, a separate written offer to purchase (each such written
notice, an “ECF Purchase Offer”) each applicable Mezzanine Note, in whole or in
part, to the extent required pursuant to the terms and conditions of this
Article III. Each ECF Purchase Offer shall be delivered to each applicable
Mezzanine Lender in accordance with the notice provisions set forth on Exhibit E
to this Agreement.

(b) Each ECF Purchase Offer shall set forth (i) the Mezzanine Note or portion of
a Mezzanine Note requested to be purchased pursuant to such ECF Purchase Offer
(i.e. whether such Mezzanine Note offered to be purchased is a Specified
Mezzanine Note, a Junior Mezzanine Note or a Senior Mezzanine Note), (ii) the
purchase price offered for such Mezzanine Note or portion of a Mezzanine Note
(which purchase price shall be calculated in accordance with the provisions of
this Agreement) and (iii) the date for the closing of the proposed purchase
(each such date, an “ECF Closing Date”), which closing date shall be no more
than fifteen (15) Business Days after the Required Response Date (as hereinafter
defined). Each ECF Purchase that is required to be made with respect to an ECF
Purchase Offer shall be closed on the applicable ECF Closing Date.

(c) Specified Mezzanine Lender hereby agrees and acknowledges that it shall be
required, and is hereby deemed, to accept each ECF Purchase Offer made for a
Specified Mezzanine Note on or before the Specified Payment Date (as hereinafter
defined), provided that any such ECF Purchase Offer is made in compliance with
the terms of this Agreement, which requirement that such ECF Purchase Offer for
the Specified Mezzanine Notes must be made in compliance with the terms of this
Agreement may be waived in writing solely by Specified Mezzanine Lender. The
Harrah’s Parties shall deliver (or cause to be delivered) to the Specified
Mezzanine Lender two (2) counterpart original Purchase and Sale Agreements
executed by HET and the applicable Mezzanine Borrower with each ECF Purchase
Offer. Each Specified Mezzanine Lender hereby covenants that it shall execute
and return to each purchasing Mezzanine Borrower a counterpart original Purchase
and Sale Agreement for each such ECF Purchase Offer for a Specified Mezzanine
Note on or before the date that is ten (10) Business Days after the applicable
ECF Offer Date (the “Required Response Date”) in accordance with the notice
provisions set forth on Exhibit E to this Agreement.

 

-8-



--------------------------------------------------------------------------------

(d) The parties to this Agreement hereby agree and acknowledge that each
Mezzanine Lender receiving an ECF Purchase Offer made for a Junior Mezzanine
Note or a Senior Mezzanine Note (but not, for the avoidance of doubt, a
Specified Mezzanine Note as it relates to ECF Purchase Offers effectuated in
accordance with the terms of this Agreement) may accept or decline such ECF
Purchase Offer for all or any portion of such Junior Mezzanine Note or Senior
Mezzanine Note, as applicable, in such Mezzanine Lender’s sole and absolute
discretion. No rejection of an ECF Purchase Offer hereunder shall in any way
limit or otherwise affect any Mezzanine Lender’s rights hereunder to receive and
accept or reject additional ECF Purchase Offers in subsequent quarters in
accordance with the terms of this Agreement or limit any party’s right to
receive payments with respect to the Mortgage Loan in accordance with
Section 2.4.2 of the Mortgage Loan Agreement. If any such Mezzanine Lender
wishes to accept any such ECF Purchase Offer, such Mezzanine Lender shall on or
before the Required Response Date deliver to the applicable Mezzanine Borrower a
written acceptance of any such ECF Purchase Offer for all or any portion of the
applicable Junior Mezzanine Loan or Senior Mezzanine Loan of such Mezzanine
Lender. Such written acceptance shall be delivered in accordance with the notice
provisions set forth on Exhibit E to this Agreement. Any failure by any such
Mezzanine Lender to respond to any ECF Purchase Offer on or before the Required
Response Date shall be deemed to be a rejection of such ECF Purchase Offer.

Section 3.3. Purchase of the Specified Mezzanine Notes.

(a) Beginning on the ECF Offer Commencement Date and continuing until such time
as all Specified Mezzanine Notes have been purchased or repaid in full, the
Harrah’s Parties shall cause fifty percent (50%) of Excess Cash Flow for each
Excess Cash Flow Period to be utilized to consummate purchases of Specified
Mezzanine Notes pursuant to ECF Purchase Offers, in each case in accordance with
the terms of this Agreement. All ECF Purchase Offers for, and all related
purchases of, the Specified Mezzanine Notes shall, in each case, be made in
reverse sequential order. All purchases of Specified Mezzanine Notes shall be
made pursuant to and in accordance with Purchase and Sale Agreements. The
purchase price for each Specified Mezzanine Note shall be fifty cents ($0.50)
for each one dollar ($1.00) of principal amount of such Specified Mezzanine
Note; provided, that such purchase shall be for the full outstanding principal
balance of each such unpaid Specified Mezzanine Note following the Specified
Payment Date. Accrued and unpaid interest on any such purchased Specified
Mezzanine Note shall be payable to the Specified Mezzanine Lender in the manner
specified in the Purchase and Sale Agreement.

(b) The Harrah’s Parties shall cause all of the Specified Mezzanine Notes to be
purchased or repaid in full on or prior to December 31, 2010 (the “Specified
Payment Date”). Notwithstanding any other provision to the contrary contained in
any Loan Document or any Mezzanine Loan Document, on or prior to the Specified
Payment Date the Specified Mezzanine Notes may be purchased or repaid on a
non-pro rata basis ahead of the Mortgage Note or the other Mezzanine Notes as
contemplated in this Agreement. The parties hereto acknowledge and agree that if
all Specified Mezzanine Notes are not purchased or repaid on or prior to the
Specified Payment Date other than due to a failure by Specified Mezzanine Lender
to

 

-9-



--------------------------------------------------------------------------------

accept payment for such Specified Mezzanine Notes, (i) it shall constitute an
Event of Default under each applicable Mezzanine Loan for which any such
Specified Mezzanine Notes remain outstanding following the Specified Payment
Date (as well as under any Mezzanine Loans which are junior to any such
Mezzanine Loan(s)), (ii) any such Event of Default is waivable only by the
Specified Mezzanine Lender of such Specified Mezzanine Note outstanding at such
time and (iii) such Specified Mezzanine Lender shall have the independent right
(without the consent of any Lender or any Mezzanine Lender, any servicer or
administrator) to issue a notice of Event of Default (under the applicable
Specified Mezzanine Loans). Any such notice of default shall simultaneously be
sent to each party hereto (in addition to each Borrower under each applicable
Specified Mezzanine Loan). Notwithstanding the foregoing, if any Specified
Mezzanine Note is repaid but remains outstanding on or after the Specified
Payment Date as a result of the provisions of Article VI and such Specified
Mezzanine Note becoming a DPO Mezzanine Loan thereunder, such Specified
Mezzanine Note shall be deemed to be repaid in full for all purposes of this
Agreement and the other Loan Documents and such Specified Mezzanine Note shall
cease to be a Specified Mezzanine Note hereunder.

(c) It is understood and agreed that notwithstanding anything to the contrary
contained herein or in any Loan Document, Mezzanine Loan Document, Intercreditor
Agreement, any Co-Lender Agreement or any other agreement or instrument entered
into by any one or more of the Mortgage Lender and the Mezzanine Lender in
connection with the Loan or any Mezzanine Loan, so long as any Specified
Mezzanine Note remains outstanding, no Lender or Mezzanine Lender shall be
entitled to:

(i) amend, modify or supplement any provisions of any Loan Document or any
Mezzanine Loan Document in a manner that would directly delay, reduce or waive
the right of the Specified Mezzanine Lender to have all Specified Mezzanine
Notes repaid or purchased on or prior to the Specified Payment Date;

(ii) extend the maturity date of any Mezzanine Loan that is evidenced by a
Specified Mezzanine Note or any other Mezzanine Loan if all Specified Mezzanine
Notes have not been purchased or repaid in accordance with this Agreement on or
prior to the Specified Payment Date; or

(iii) reduce the interest rate payable under any Specified Mezzanine Note or any
other amount payable to the Specified Mezzanine Lender in respect of the
Specified Mezzanine Notes,

without, in each case, the prior written consent of the Specified Mezzanine
Lender with respect to each such Specified Mezzanine Note. The Specified
Mezzanine Lender agrees and acknowledges that, except as expressly set forth in
this Section 3.3, the provisions of this Section 3.3 shall not and do not grant
to Specified Mezzanine Lender any additional or greater voting rights with
respect to any other matter under any Loan Document, any Mezzanine Loan
Document, the Intercreditor Agreement, any Co-Lender Agreement or any other
agreement or instrument entered into by any one or more of the Mortgage Lender
and the Mezzanine Lender in connection with the Loan or any Mezzanine Loan.

 

-10-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this Section 3.3 or any other
provision of this Agreement or the other Loan Documents to the contrary, so long
as 50% of the aggregate principal amount of the Specified Mezzanine Notes
outstanding on the date hereof shall have been purchased or repaid on or prior
to the Specified Payment Date, the Harrah’s Parties may, on or prior to
March 31, 2011, without the consent of the Specified Mezzanine Lender or any
other party, cure any Event of Default arising in connection with a failure to
purchase any one or more Specified Mezzanine Notes on or before the Specified
Payment Date by tendering to Specified Mezzanine Lender payment of the then full
outstanding principal balance of each such unpaid Specified Mezzanine Note
(together with any accrued and unpaid interest). Specified Mezzanine Lender
hereby agrees and acknowledges that it shall be required, and is hereby deemed,
so long as 50% of the aggregate principal amount of the Specified Mezzanine
Notes outstanding on the date hereof shall have been purchased or repaid on or
prior to the Specified Payment Date, to accept such payment of each Specified
Mezzanine Note made after the Specified Payment Date and on or prior to
March 31, 2011, and that payment in full of any such Specified Mezzanine Note
(together with any accrued and unpaid interest) on or prior to such date shall
constitute, without further action by any other party, a cure of any Event of
Default arising solely in connection with a failure to purchase all of the
Specified Mezzanine Notes on or before the Specified Payment Date.

(e) Notwithstanding anything to the contrary contained herein, in no event shall
the Specified Mezzanine Lender be required to accept a repayment of the
Specified Mezzanine Notes following March 31, 2011.

Section 3.4. Purchase of the Junior Mezzanine Notes.

(a) Beginning on the ECF Offer Commencement Date and continuing until the
earlier to occur of (i) the date on which all Junior Mezzanine Notes have been
purchased in accordance with the terms of this Agreement and (ii) the ECF Offer
End Date, the Harrah’s Parties shall cause fifty percent (50%) of Excess Cash
Flow for each Excess Cash Flow Period to be applied to make payments required
under accepted ECF Purchase Offers for Junior Mezzanine Notes. At any time that
no Specified Mezzanine Notes remain outstanding and any Junior Mezzanine Notes
remain outstanding, the Harrah’s Parties shall cause one hundred percent
(100%) of Excess Cash Flow for each Excess Cash Flow Period to be made available
in connection with ECF Purchase Offers for Junior Mezzanine Notes. The purchase
price for each Junior Mezzanine Note or portion of a Junior Mezzanine Note shall
be thirty cents ($0.30) for each one dollar ($1.00) of principal amount of such
Junior Mezzanine Note to be purchased. All purchases of Junior Mezzanine Notes
shall be made pursuant to and in accordance with Purchase and Sale Agreements.
Accrued and unpaid interest on any purchased Junior Mezzanine Note shall be
payable to each selling Mezzanine Lender in the manner specified in the Purchase
and Sale Agreement.

(b) On each ECF Offer Date, the Harrah’s Parties shall cause the Mezzanine
Borrowers to make ECF Purchase Offers for all then outstanding Junior Mezzanine
Notes in accordance with the terms of this Agreement to the extent that Excess
Cash Flow is positive for the then most recently ended Excess Cash Flow Period.
After the Required Response Date with respect to each such ECF Purchase Offer,
the Harrah’s Parties and Servicer shall determine which Junior Mezzanine Lenders
have accepted each applicable ECF Purchase Offer with

 

-11-



--------------------------------------------------------------------------------

respect to all or any portion of such Junior Mezzanine Lender’s Junior Mezzanine
Notes. All Excess Cash Flow required to be utilized (directly or indirectly) to
purchase Junior Mezzanine Notes shall be allocated on a pro rata and pari pasu
basis to such Junior Mezzanine Notes based on the respective aggregate principal
amount of the Junior Mezzanine Notes tendered by each such accepting Mezzanine
Lender (in reverse sequential order beginning with the Ninth Mezzanine Loan).
Within five (5) Business Days after the Required Response Date, the Harrah’s
Parties shall cause written notices to be delivered in accordance with the
notice provisions set forth on Exhibit E to each such accepting Mezzanine Lender
setting forth the pro rata portion of the applicable Junior Mezzanine Note that
will be purchased and the purchase price for such portion, as determined
pursuant to the immediately foregoing sentence, together with two (2) executed
original counterparts of a Purchase and Sale Agreement evidencing the terms of
the applicable purchase. Purchases of Junior Mezzanine Notes shall be closed on
the applicable ECF Closing Date in accordance with Section 3.2 of this
Agreement.

(c) To the extent any ECF Purchase Offer to purchase Junior Mezzanine Notes is
oversubscribed, any Junior Mezzanine Note not purchased in whole pursuant to the
terms of the applicable ECF Purchase Offer as a result of such oversubscription
shall be purchased on the same terms on the next ECF Closing Date (and, if
necessary to consummate the purchase of the portion thereof that was not
purchased as a result of such oversubscription, on each subsequent ECF Closing
Date), to the extent that Excess Cash Flow for the relevant Excess Cash Flow
Period is positive and required to be utilized (directly or indirectly) to
purchase Junior Mezzanine Notes, until all such purchases are consummated.
Excess Cash Flow in each subsequent Excess Cash Flow Period prior to the
occurrence of the Trigger Date shall be utilized by the Harrah’s Parties in the
following order of priority (i) first, to consummate any such pending purchases
of Junior Mezzanine Notes and (ii) second, to consummate additional ECF Purchase
Offers for Junior Mezzanine Notes accepted in respect of such Excess Cash Flow
Period. The provisions of this Section 3.4(c) shall not in any way limit or
otherwise impact the obligation of the Harrah’s Parties to cause Excess Cash
Flow to be utilized to purchase (i) Specified Mezzanine Notes in accordance with
Section 3.3(a) or (ii) Senior Mezzanine Notes in accordance with Section 3.5.

(d) Notwithstanding the foregoing Section 3.4(c), to the extent any Junior
Mezzanine Note (or any portion thereof) for which an ECF Purchase Offer has been
accepted by a Junior Mezzanine Lender has not been purchased in whole on or
before the second ECF Closing Date to occur after the ECF Closing Date on which
was made the first partial payment of the purchase price in connection with such
ECF Purchase Offer, each applicable Junior Mezzanine Lender shall have the right
upon written notice to the applicable Mezzanine Borrower and Servicer to
terminate any such acceptance of such ECF Purchase Offer as to any portion of
such remaining Junior Mezzanine Note that has not been purchased by such date.

Section 3.5. Purchase of Senior Mezzanine Notes.

(a) Beginning at such time, if any, as (i) no Specified Mezzanine Notes remain
outstanding and (ii) either (A) no Junior Mezzanine Notes remain outstanding or
(B) a Special Senior Mezzanine Purchase Period is in effect, and continuing
until the ECF Offer End Date, the Harrah’s Parties shall utilize Excess Cash
Flow to make ECF Purchase Offers for Senior Mezzanine Notes in an amount equal
to either (i) if no Junior Mezzanine Loans are

 

-12-



--------------------------------------------------------------------------------

outstanding, one hundred percent (100%) of Excess Cash Flow for each Excess Cash
Flow Period or (ii) if during a Special Senior Mezzanine Purchase Period, the
amount of Excess Cash Flow, if any, remaining after all ECF Purchase Offers for
Junior Mezzanine Loans have been made in accordance with Section 3.4 of this
Agreement and sufficient Excess Cash Flow has been allocated by the Harrah’s
Parties to pay the required purchase price for any accepted ECF Purchase Offers
for Junior Mezzanine Loans in respect of such Excess Cash Flow Period. The
purchase price for each such Senior Mezzanine Note shall be fifty cents ($0.50)
for each one dollar ($1.00) of principal amount thereof. Accrued and unpaid
interest on any purchased Senior Mezzanine Note shall be payable to the
applicable Mezzanine Lender in the manner specified in the Purchase and Sale
Agreement.

(b) For each applicable fiscal quarter in which Excess Cash Flow is available
for the purchase of Senior Mezzanine Notes in accordance with the provisions of
this Agreement prior to the ECF Offer End Date, the Harrah’s Parties shall make
ECF Purchase Offers in accordance with the terms of this Agreement for all then
outstanding Senior Mezzanine Notes. Notwithstanding the foregoing, with respect
to all ECF Purchase Offers to be made for Senior Mezzanine Notes during a
Special Senior Mezzanine Purchase Period, if any Mezzanine Noteholder that is a
holder of one or more Junior Mezzanine Notes has declined an ECF Purchase Offer
for any of such Junior Mezzanine Notes during an Excess Cash Flow Period (each
such Mezzanine Lender, a “Prohibited Mezzanine Lender”), such Prohibited
Mezzanine Lender and its Affiliates shall not be entitled to accept ECF Purchase
Offers for any Senior Mezzanine Notes held by such Prohibited Mezzanine Lender
or its Affiliates for such Excess Cash Flow Period (and any such purported
acceptance shall be disregarded), unless the Junior Mezzanine Note held by such
Prohibited Mezzanine Lender and its Affiliates is a De Minimus Note. The parties
to this Agreement hereby agree and acknowledge that the foregoing restriction on
a Prohibited Mezzanine Lender’s and its Affiliates’ ability to accept ECF
Purchase Offers during any particular Special Senior Mezzanine Purchase Period
shall not limit or otherwise impact the ability of any third-party assignee
(that is not a Prohibited Mezzanine Lender or Affiliate thereof) of all or any
part of a Senior Mezzanine Note formerly held by such Prohibited Mezzanine
Lender or its Affiliates to receive and, in its sole discretion, accept such ECF
Purchase Offers during any Special Senior Mezzanine Purchase Period. The parties
further agree and acknowledge that the foregoing restrictions relating to
Prohibited Mezzanine Lenders receiving, and in their sole discretion accepting,
ECF Purchase Offers for Senior Mezzanine Notes during any Special Senior
Mezzanine Purchase Period shall not be applicable to Credit Suisse with respect
to any Senior Mezzanine Note held by Credit Suisse as of the date hereof. After
the Required Response Date with respect to each such ECF Purchase Offer, the
Harrah’s Parties and Servicer shall determine which ECF Purchase Offers for
Senior Mezzanine Notes were accepted by Mezzanine Lender with respect to all or
any portion of such Mezzanine Lender’s Senior Mezzanine Notes, and all Excess
Cash Flow required to be utilized (directly or indirectly) to purchase Senior
Mezzanine Notes shall be allocated on a pro rata and pari pasu basis to such
Senior Mezzanine Notes based on the respective aggregate principal amount of the
Senior Mezzanine Notes tendered by each such accepting Mezzanine Lender (in
reverse sequential order beginning with the Fourth Mezzanine Loan). Within five
(5) Business Days after the Required Response Date, the Harrah’s Parties shall
cause written notices to be delivered in accordance with the notice provisions
set forth on Exhibit E to each such accepting Mezzanine Lender setting forth the
pro rata portion of the applicable Senior Mezzanine Note that will be purchased
and the purchase price for such portion, as determined pursuant to the
immediately

 

-13-



--------------------------------------------------------------------------------

foregoing sentence, together with two (2) executed original counterparts of a
Purchase and Sale Agreement evidencing the terms of the applicable purchase.
Purchases of Senior Mezzanine Notes shall be closed on the applicable ECF
Closing Date in accordance with Section 3.2 of this Agreement.

(c) To the extent any ECF Purchase Offer to purchase Senior Mezzanine Notes is
oversubscribed, any Senior Mezzanine Note not purchased in whole pursuant to the
terms of the applicable ECF Purchase Offer as a result of such oversubscription
shall be purchased on the same terms on the next ECF Closing Date (and, if
necessary to consummate the purchase of the portion thereof that was not
purchased as a result of such oversubscription, on each subsequent ECF Closing
Date), to the extent that Excess Cash Flow for the relevant Excess Cash Flow
Period is positive and required to be utilized (directly or indirectly) to
purchase Senior Mezzanine Notes, until all such purchases are consummated.
Excess Cash Flow in each subsequent Excess Cash Flow Period prior to the ECF
Offer End Date shall be utilized by the Harrah’s Parties in the following order
of priority (i) first, to consummate any such pending purchases of Senior
Mezzanine Notes and (ii) second, to consummate additional ECF Purchase Offers
for Senior Mezzanine Notes accepted in respect of such Excess Cash Flow Period.
Notwithstanding the foregoing, if a Special Senior Mezzanine Purchase Period is
in effect, Excess Cash Flow in each subsequent Excess Cash Flow Period shall be
utilized by the Harrah’s Parties in the following order of priority (i) first,
to consummate any pending purchases of Junior Mezzanine Notes pursuant to
Section 3.4(c), (ii) second, to consummate additional ECF Purchase Offers for
Junior Mezzanine Notes accepted in respect of such Excess Cash Flow Period,
(iii) third, to consummate any such pending purchases of Senior Mezzanine Notes
and (iv) fourth, to consummate additional ECF Purchase Offers for Senior
Mezzanine Notes accepted in respect of such Excess Cash Flow Period.

(d) Notwithstanding the foregoing Section 3.5(c), to the extent any Senior
Mezzanine Note (or any portion thereof) for which an ECF Purchase Offer has been
accepted by a Senior Mezzanine Lender has not been purchased in whole on or
before the second ECF Closing Date to occur after the ECF Closing Date on which
was made the first partial payment of the purchase price in connection with such
ECF Purchase Offer, each applicable Senior Mezzanine Lender shall have the right
upon written notice to the applicable Mezzanine Borrower and Servicer to
terminate any such acceptance of such ECF Purchase Offer as to any portion of
such remaining Senior Mezzanine Note that has not been purchased by such date.

Section 3.6. Remaining Cash Flow. Remaining Cash Flow in respect of each Excess
Cash Flow Period after the ECF Offer Commencement Date shall be applied as
follows:

(a) So long as any Specified Mezzanine Note remains outstanding, Remaining Cash
Flow shall be used to purchase additional Specified Mezzanine Notes. Within five
(5) Business Days after the Required Response Date, the Harrah’s Parties shall
cause written notices to be delivered in accordance with the notice provisions
set forth on Exhibit E to the Specified Mezzanine Lender setting forth the
additional Specified Mezzanine Notes that will be purchased with such Remaining
Cash Flow in accordance with the terms of this Agreement. The Harrah’s Parties
shall also cause two (2) executed original counterparts of a Purchase and Sale
Agreement evidencing such additional purchases of Specified Mezzanine Notes to
be delivered to the

 

-14-



--------------------------------------------------------------------------------

Specified Mezzanine Lender, which shall execute such Purchase and Sale Agreement
and return one (1) original counterpart to the applicable Mezzanine Borrower in
accordance with the requirements of Section 3.3 of this Agreement. Purchases of
Specified Mezzanine Notes shall be closed on the applicable ECF Closing Date in
accordance with Section 3.2 of this Agreement.

(b) At such time as no Specified Mezzanine Note remains outstanding, but prior
to the ECF Offer End Date, Remaining Cash Flow shall be applied in accordance
with Article IV of this Agreement.

(c) After the occurrence of the Trigger Date, all Excess Cash Flow shall be
applied subject to and in accordance with Section 2.4.2 of the Mortgage Loan
Agreement.

 

  IV. OTHER PERMITTED USES OF EXCESS CASH FLOW

Section 4.1. Other Permitted Uses of Excess Cash Flow.

(a) Remaining Cash Flow in respect of each Excess Cash Flow Period occurring
after the ECF Offer Commencement Date and the purchase and termination of all of
the Specified Mezzanine Notes in accordance with this Agreement, but prior to
the ECF Offer End Date, shall be applied as follows, as determined by the
Harrah’s Parties in their discretion:

(i) to reinvest in the Properties subject to the terms and provisions of the
Mortgage Loan Agreement and the Mezzanine Loan Agreements;

(ii) to be held as cash on the balance sheet of any Mortgage Borrower or any
Operating Company and to be used subject to and in accordance with the
provisions of the Mortgage Loan Agreement and the Mezzanine Loan Agreements;

(iii) so long as no Event of Default shall have occurred and be continuing, to
complete Optional Note Purchases (as hereinafter defined) subject to and in
accordance with Article V of this Agreement; and/or

(iv) so long as no Event of Default shall have occurred and be continuing, with
respect to an amount of up to eighty five percent (85%) of Remaining Cash Flow,
either:

(A) provided no Rio Leverage Event has occurred and is continuing, distribute up
to such amount to HET; or

(B) during the continuance of a Rio Leverage Event, deposit up to such amount
into the Blocked Account (as defined in the Mortgage Loan Agreement), to be
applied in accordance with the terms of the Mortgage Loan Agreement.

For the avoidance of doubt, with respect to any amounts distributed to HET in
compliance with this Agreement, from after such distribution such amounts shall
not be considered “Excess Cash Flow” or “Remaining Cash Flow” hereunder or
otherwise be subject to restrictions under this Agreement.

 

-15-



--------------------------------------------------------------------------------

  V. OPTIONAL NOTE PURCHASES

Section 5.1. General.

(a) Subject to the terms and conditions of Section 5.2 and Section 6.1 of this
Agreement, each Lender and each Mezzanine Lender shall have the right to sell at
any time and from time to time any Note or Mezzanine Note, in whole or in part,
to the Mortgage Borrower or Mezzanine Borrower that is the obligor under any
such Note or Mezzanine Note on such terms and at such price as agreed to among
such parties (each an “Optional Note Purchase”). Each such Optional Note
Purchase shall be made pursuant to and in accordance with a Purchase and Sale
Agreement. Notwithstanding any provision of the Loan Documents, the Mezzanine
Loan Documents, the Intercreditor Agreement or any Co-Lender Agreement to the
contrary, each payment of such purchase price to a selling Lender or Mezzanine
Lender may be retained by such Lender or Mezzanine Lender for its own account
free and clear of any claims of any other Lender or Mezzanine Lender. Accrued
and unpaid interest on any purchased note shall be paid to each selling Lender
or Mezzanine Lender in the manner specified in the Purchase and Sale Agreement.
In connection with each Optional Note Purchase, the Harrah’s Parties shall cause
the funds required to consummate each such purchase to be contributed to and/or
paid as a dividend to, each applicable Mortgage Borrower or Mezzanine Borrower,
as applicable, and all such contributions and dividends shall be evidenced in
the books and records of the Harrah’s Parties.

(b) The Specified Mezzanine Lender hereby agrees and acknowledges that it shall
be required to, and is hereby deemed to, accept any and all offers to purchase
all or any portion of a Specified Mezzanine Note to be made as an Optional Note
Purchase at any time and from time to time, provided that any such offer to make
an Optional Note Purchase of all or any portion of a Specified Mezzanine Note
and the payment therefor is (i) made on or before the Specified Payment Date,
(ii) for a purchase price of not less than fifty cents ($0.50) for each one
dollar ($1.00) of principal amount of each such Specified Mezzanine Note and
(iii) otherwise in accordance with a Purchase and Sale Agreement.

(c) The purchase price for any Optional Note Purchase may be paid directly by
the applicable Mortgage Borrower or Mezzanine Borrower to the selling Lender or
Mezzanine Lender, and need not be paid through the Servicer or disclosed to
Servicer or any other Lender or Mezzanine Lender. Contemporaneously with the
closing of each Optional Note Purchase, (a) each applicable Borrower and/or
Mezzanine Borrower and Lender and/or Mezzanine Lender shall submit to Servicer
in writing information certifying the face amount of the Note or Mezzanine Note
that has been purchased in connection with such Optional Note Purchase and
(b) the Harrah’s Parties shall pay or cause to be paid to Servicer an
administrative fee in the amount of $10,000.

Section 5.2. Optional Note Purchases. With respect to Optional Note Purchases,
such purchases may be completed at any time and from time to time (provided that
the payment of Optional Note Purchases that the Specified Mezzanine Lender is
required to accept pursuant to Section 5.1(b) must occur on or before the
Specified Payment Date); provided that, if all or any part of the funds to be
used to consummate any such Optional Note Purchase are Remaining Cash Flow, such
Optional Note Purchase shall not be permitted hereunder unless:

(a) all Subsequent Upfront Purchases shall have been completed in accordance
with the terms of this Agreement;

 

-16-



--------------------------------------------------------------------------------

(b) the Deferred Purchase Price shall have been paid in full in accordance with
the terms of this Agreement; and

(c) the Mezzanine Borrowers shall have satisfied their obligations to pay the
purchase price in full for all outstanding purchases of Mezzanine Notes that
have been accepted for purchase pursuant to ECF Purchase Offers pursuant to the
terms hereof (including with respect to all Specified Mezzanine Notes).

 

  VI. PAYMENT IN FULL OF THE MEZZANINE LOANS

Section 6.1. Payment in Full of the Mezzanine Loans.

(a) If (i) any proposed ECF Purchase or any Optional Note Purchase would result
in the payment in full of the outstanding principal balance of any Mezzanine
Loan and (ii) upon the completion of such purchase, there will be no Mezzanine
Loan that is junior to such Mezzanine Loan with an outstanding principal
balance, then any such purchase and payment in full of such Mezzanine Loan may
be completed without regard to this Article VI.

(b) Notwithstanding any other provision of this Agreement to the contrary, in
consideration of the parties hereto entering into this Agreement, if (i) any ECF
Purchase or any Optional Note Purchase would (but for the operation of
Section 6.1(b)(i)) result in the payment in full of the outstanding principal
balance of any Mezzanine Loan and (ii) upon the consummation of such purchase or
payment in full (and the purchase and payment in full of any other Mezzanine
Loans to be made on such date), there will remain outstanding one or more
Mezzanine Loans that are junior to such Mezzanine Loan(s) being purchased (each
such junior Mezzanine Loan, an “Outstanding Junior Mezzanine Loan”), then the
following provisions shall apply to each such senior Mezzanine Loan (each such
senior Mezzanine Loan, a “DPO Mezzanine Loan”):

(i) at any time an Outstanding Junior Mezzanine Loan exists with respect to a
DPO Mezzanine Loan, the last unpaid Mezzanine Note that evidences any such DPO
Mezzanine Loan shall be paid in an amount such that such Mezzanine Note shall
have an outstanding principal balance of One Thousand and No/100 Dollars
($1,000.00) (each such Mezzanine Note, a “DPO Mezzanine Note”), and the
Mezzanine Loan Documents evidencing such DPO Mezzanine Loan shall remain in full
force and effect;

(ii) each DPO Mezzanine Loan (including, without limitation the related DPO
Mezzanine Note) shall be assigned (simultaneously with the consummation of the
purchase of the applicable Mezzanine Note and without additional consideration)
to all Mezzanine Lenders of the then most senior Outstanding Junior Mezzanine
Loan (each such Mezzanine Lender, a “DPO Noteholder”) pursuant to an allonge and
omnibus assignment in the form attached hereto as Exhibit G, and each Mezzanine
Lender hereby agrees to make and accept such assignments, as applicable;

 

-17-



--------------------------------------------------------------------------------

(iii) with respect to each DPO Noteholder, (A) if at any time the Mezzanine
Note(s) under the Outstanding Junior Mezzanine Loan pursuant to which a
Mezzanine Lender became a DPO Noteholder have been paid in full or purchased in
full in accordance with this Agreement and (B) at the time of such payment in
full or purchase in full there remains one or more additional Mezzanine Lenders
at such level that are and will remain DPO Noteholders with respect to such
Outstanding Junior Mezzanine Loan, any such DPO Noteholder shall be deemed to
have conveyed (simultaneously with the payment in full of the applicable
Mezzanine Note(s) held by such DPO Noteholder and without additional
consideration) its interest in such DPO Mezzanine Loan to the remaining DPO
Noteholders at such level, and each Mezzanine Lender hereby agrees to make and
accept such assignments, as applicable;

(iv) with respect to each DPO Noteholder, (A) if at any time all Mezzanine
Note(s) (other than the DPO Mezzanine Note) under the then most senior
Outstanding Junior Mezzanine Loan have been paid in full and (B) there remains
outstanding one or more additional Outstanding Junior Mezzanine Loans junior to
such level, the applicable DPO Noteholders shall assign (simultaneously with the
payment in full of the applicable Mezzanine Note(s) and without additional
consideration) the DPO Mezzanine Loan held by such DPO Noteholders to all
holders of the next most senior Outstanding Junior Mezzanine Loan pursuant to an
allonge and omnibus assignment in the form attached hereto as Exhibit G, and
each such Mezzanine Lender of the next most senior Outstanding Junior Mezzanine
Loan hereby agrees to make and accept such assignments, as applicable;

(v) each DPO Mezzanine Loan shall be deemed to be paid in full and the
applicable DPO Noteholders shall have no further rights or obligations under any
such DPO Mezzanine Loan at such time, if any, as all Outstanding Junior
Mezzanine Loans with respect to such DPO Mezzanine Loan have been paid in full.

(c) At all times any DPO Noteholder(s) holds an interest in one or more DPO
Mezzanine Loans, subject to the terms and conditions of the Intercreditor
Agreement and any applicable Co-Lender Agreement, such DPO Noteholder(s) shall
have all of the rights and remedies available to Mezzanine Lender under such DPO
Mezzanine Loans, including, without limitation, the rights under any Pledge
Agreement (as defined in each Mezzanine Loan Agreement).

(d) Notwithstanding the foregoing, the parties hereto acknowledge and agree that
the provisions of this Article VI have been included at the request of and are
for the benefit and convenience of the Lenders and Mezzanine Lenders. In
furtherance of the foregoing, from and after the date that a Mezzanine Loan
becomes a DPO Mezzanine Loan hereunder, the following provisions shall apply
with respect to any such DPO Mezzanine Loan and each DPO Noteholder:

(i) With respect to any matter requiring the consent of the holders of a DPO
Mezzanine Loan, the DPO Noteholders in respect of any such DPO Mezzanine Loan
shall be deemed to vote in the same manner and proportion under any DPO
Mezzanine Loan as they vote in respect of the Outstanding Junior Mezzanine Loan
pursuant to which it is a DPO Noteholder.

 

-18-



--------------------------------------------------------------------------------

(ii) Except as expressly limited or modified herein, the terms and provisions of
the Mezzanine Loan Documents applicable to each such DPO Mezzanine Loan
including, without limitation, each applicable Pledge Agreement, shall remain in
full force and effect.

(iii) Section 2.3.1 of the applicable Mezzanine Loan Agreement shall be of no
further force or effect and in accordance therewith no monthly payments of
interest shall be due and owing in connection with such DPO Mezzanine Loan.
Section 2.4 of the applicable Mezzanine Loan Agreement shall be of no further
force or effect and any such DPO Mezzanine Loan may not be prepaid, in whole or
in part, at any time; provided that, each DPO Mezzanine Loan shall be deemed to
be paid in full at such time as no Outstanding Junior Mezzanine Loans exist with
respect to such DPO Mezzanine Loan in accordance with Section 6.1(b)(v) of this
Agreement.

(iv) The provisions of certain of the Mezzanine Loan Documents, as set forth on
Exhibit L hereto, shall be of no further force and effect with respect to each
DPO Mezzanine Loan immediately upon a Mezzanine Loan becoming such a DPO
Mezzanine Loan pursuant to the terms of this Article VI. For the avoidance of
doubt, notwithstanding any other provision of this Agreement to the contrary
including, without limitation, Exhibit L, a Mezzanine Borrower’s obligations
under the Mezzanine Loan Documents to which it is a party to cause Mortgage
Borrower or any other Mezzanine Borrower, as applicable, to take or refrain from
taking an action shall survive the conversion of any Mezzanine Loan to a DPO
Mezzanine Loan.

 

  VII. SALE OF THE RIO PROPERTY

Section 7.1. Application of Sale Proceeds.

(a) In connection with a sale of the Rio Las Vegas pursuant to and in accordance
with the terms of the Mortgage Loan Agreement, if the sales price of the Rio Las
Vegas is equal to or greater than $425,000,000, then, subject to the terms and
conditions set forth in Section 2.5 of the Mortgage Loan Agreement, the Harrah’s
Parties shall cause at least thirty percent (30%) of the Net Sales Proceeds (as
defined in the Mortgage Loan Agreement) from such sale of the Rio Las Vegas (the
“Rio Proceeds”) to be utilized to make offers to purchase Mezzanine Notes, and
if such any such offers are accepted by the applicable Mezzanine Lender, to
purchase Mezzanine Notes (each such purchase, when completed, a “Rio Mezzanine
Note Purchase”) as follows:

(i) up to eight percent (8%) of such Rio Proceeds shall be used to make an offer
to purchase the Junior Mezzanine Notes at a price equal to thirty cents ($0.30)
per each one dollar ($1.00) of principal amount of each applicable Junior
Mezzanine Note sold; and

 

-19-



--------------------------------------------------------------------------------

(ii) subject to increase in accordance with the provisions of Section 7.1(b), at
least twenty-two percent (22%) of such Rio Proceeds shall be used to make an
offer to purchase the Senior Mezzanine Notes at a price equal to fifty cents
($0.50) per each one dollar ($1.00) of principal amount of each applicable
Senior Mezzanine Note sold.

(b) All Rio Proceeds shall be deposited with Lender as required pursuant to
Section 2.5 of the Mortgage Loan Agreement and shall be applied by Lender
pursuant to the terms of this Article VII. The acceptance of any offer to
purchase Mezzanine Notes with Rio Proceeds shall be at the sole and absolute
discretion of each applicable Mezzanine Lender. To the extent the aggregate
purchase price to be paid for Junior Mezzanine Notes then outstanding and
tendered for purchase pursuant to Section 7.1(a)(i) is less than the amount of
Rio Proceeds available for the purchase of Junior Mezzanine Notes pursuant to
Section 7.1(a)(i) above, any excess proceeds shall be used to offer to purchase
the Senior Mezzanine Notes in accordance with Section 7.1(a)(ii) above. If such
offers for the Junior Mezzanine Notes are oversubscribed, the Junior Mezzanine
Notes shall be purchased to the extent of Rio Proceeds available therefor on a
ratable basis among the accepting Mezzanine Lenders (based upon the face amount
of Junior Mezzanine Notes offered by each accepting Mezzanine Lender). To the
extent the aggregate purchase price to be paid for the Senior Mezzanine Notes
then outstanding and tendered for purchase is less than the amount of Rio
Proceeds available for the purchase of Senior Mezzanine Notes pursuant to
Section 7.1(a)(ii) above, any excess proceeds shall be applied to the Mortgage
Loan in accordance with Section 2.5 of the Mortgage Loan Agreement. If such
offers for the Senior Mezzanine Notes are oversubscribed, the Senior Mezzanine
Notes shall be purchased to the extent of Rio Proceeds available therefor on a
ratable basis among the accepting Senior Mezzanine Lenders (based upon the face
amount of Senior Mezzanine Notes offered by each accepting Mezzanine Lender).

Section 7.2. Application of Rio Proceeds. (a) At least fifteen (15) Business
Days prior to any scheduled closing date for the sale of the Rio Las Vegas, the
Harrah’s Parties shall deliver to each Mezzanine Lender a written notice setting
forth the anticipated closing date of such sale, a statement specifying that, as
of such date, whether Mezzanine Borrower expects the Special Rio Conditions (as
defined in the Mortgage Loan Agreement) to exist or not exist on the closing of
the sale of the Rio Las Vegas and whether the other conditions to the sale of
the Rio Las Vegas will be satisfied, an estimate of the amount of Rio Proceeds
available upon the closing of such sale (whether such Rio Proceeds are to be
applied to the repayment of the Mortgage Loan, or to the payment of accepted
Mezzanine Note offers as herein described) and, if applicable, offers from each
applicable Mezzanine Borrower to each Mezzanine Lender to purchase such
Mezzanine Lender’s Junior Mezzanine Notes and/or Senior Mezzanine Notes in
accordance with Section 7.1(a) of this Agreement. Each such offer, and the
acceptance of each such offer, shall be subject to the closing of the sale of
the Rio Las Vegas. For the avoidance of doubt, the parties confirm that the
availability of Rio Proceeds for the purchase of Mezzanine Notes (as described
in this Agreement) will be subject to the conditions set forth in (and such sale
being permitted under) the Mortgage Loan Agreement.

(b) Each Mezzanine Lender shall have until the date that is ten (10) Business
Days after the delivery of an offer notice sent pursuant to the immediately
preceding paragraph to deliver to the applicable Mezzanine Borrower an
acceptance of any such purchase offer (indicating its desire to effect a Rio
Mezzanine Note Purchase). Any failure by a Mezzanine

 

-20-



--------------------------------------------------------------------------------

Lender to accept in writing any such purchase offer on or before the close of
business on such tenth (10th) Business Day shall result in each applicable
purchase offer to such Mezzanine Lender being deemed rejected. No rejection of a
Rio Mezzanine Note Purchase hereunder shall in any way limit or otherwise affect
any Mezzanine Lender’s rights hereunder to receive and accept or reject, if
applicable, additional offers in connection with a Rio Mezzanine Note Purchase,
in accordance with the terms of this Agreement.

(c) All Rio Mezzanine Note Purchases with the Rio Proceeds that are available
upon the closing of the sale of the Rio Las Vegas, if any, and the repayment of
the Mortgage Loan in accordance with the terms of Section 2.5 of the Mortgage
Loan Agreement with such proceeds, shall be completed contemporaneously with the
closing of the sale of the Rio Las Vegas.

(d) As more fully provided in the Mortgage Loan Agreement, the parties confirm
and agree that the Post-Closing Reserve Amount (as defined in the Mortgage Loan
Agreement) in respect of the Rio Las Vegas shall constitute Rio Proceeds and
shall be applied, upon the release of such escrow or reserve, in a manner
consistent with the applicable provisions of the Mortgage Loan Agreement and the
provisions of this Article VII. The Harrah’s Parties shall, upon the release of
the Post-Closing Reserve Amount, to the extent not required to be applied to
repayment of the Mortgage Loan in accordance with the terms of Section 2.5 of
the Mortgage Loan Agreement, (i) use such funds to satisfy (in the priority set
forth in, and in the percentage allocation between Junior Mezzanine Notes and
Senior Mezzanine Notes that is consistent with the initial offers of Rio
Proceeds made pursuant to, Section 7.1) any oversubscription of offers
previously made with the Rio Proceeds that remain outstanding as of such date
and (ii) use any remaining funds, if any, to cause to be made additional offers
to purchase Junior Mezzanine Notes and/or Senior Mezzanine Notes with such funds
using the procedures set forth in this Article VII. Any such proceeds not used
to purchase Junior Mezzanine Notes or Senior Mezzanine Notes shall be applied to
the repayment of the Mortgage Loan in accordance with the terms of Section 2.5
of the Mortgage Loan Agreement.

 

  VIII. ADDITIONAL COMPENSATION

Section 8.1. First Option. Each First Option Noteholder hereby agrees and
acknowledges that its rights to compensation in addition to the purchase prices
set forth in this Agreement in connection with any Upfront Purchase, Subsequent
Upfront Purchase, Optional Note Purchase (including, for all purposes of this
Section 8.1, any Optional Note Purchase completed prior to the date hereof), ECF
Purchase and/or Rio Note Purchase of any First Option Note completed in
accordance with this Agreement shall be solely as follows:

(a) Each First Option Noteholder, to the extent each such First Option
Noteholder has sold First Option Notes pursuant to the Upfront Purchase, the
Subsequent Upfront Purchase, the Optional Note Purchase, the ECF Purchase and/or
the Rio Note Purchase provisions of this Agreement shall have the right (1) in
the case of clause (i) below, until six (6) months after the maturity date of
the Mortgage Loan (as the same may be extended) and (2) in the case of clause
(ii) below, until six (6) months after the date the Mortgage Loan is paid in
full, in each case, to participate in payments of all net cash proceeds from:

(i) any sale or other disposition of any Individual Property (other than the Rio
Las Vegas made prior to the earlier to occur of (A) the repayment in full of the
Loan and the Mezzanine Loan or (B) the Maturity Date of the Loan), including as
a result of any casualty or condemnation, in each case in excess of the
applicable Release Price (as defined in the Mortgage Loan Agreement and each
Mezzanine Loan Agreement) with respect to such Individual Property and not
otherwise required to be applied to repay the Loan or any Mezzanine Loan; and

 

-21-



--------------------------------------------------------------------------------

(ii) any refinancing of the Mortgage Loan and the Mezzanine Loan at any time in
which the net proceeds are in excess of the outstanding principal balance of the
Mortgage Loan and the Mezzanine Loan at such time.

Any such excess proceeds from subclause (i) or (ii) above shall be allocated as
follows:

(A) first, to the Harrah’s Parties in an amount equal to aggregate amounts paid
in connection with each Upfront Purchase, Subsequent Upfront Purchase, Optional
Note Purchase and ECF Purchase plus an amount that would equate to an annual
internal rate of return of twenty percent (20%) thereon,

(B) second, twenty percent (20%) of any remaining amounts shall be allocated to
the Harrah’s Parties and eighty percent (80%) of such remaining amounts shall be
allocated to First Option Noteholders (in the individual amounts specified in
Section 8.1(b) below) until each individual First Option Noteholder has received
an amount equal to the blended amount of the First Option Notes written off by
such First Option Noteholder in connection with each Upfront Purchase,
Subsequent Upfront Purchase, Rio Note Purchase, Optional Note Purchase and each
ECF Purchase (e.g., (i) 70 cents on the dollar with respect to the Upfront
Purchase, the Subsequent Upfront Purchase, each Rio Note Purchase and each ECF
Purchase of the Junior Mezzanine Notes, (ii) 50 cents on the dollar with respect
to each ECF Purchase and/or Rio Note Purchase of the Senior Mezzanine Notes and
Specified Mezzanine Notes, etc.), in the following order of priority:

(1) first, to First Option Noteholders that have sold First Option Notes that
are both Junior Mezzanine Loans and Senior Mezzanine Loans,

(2) second, to First Option Noteholders that have sold First Option Notes that
are Junior Mezzanine Loans only,

(3) third, to First Option Noteholders that have sold First Option Notes that
are Senior Mezzanine Loans only, and

(C) any remaining amounts to the Harrah’s Parties.

(b) A First Option Noteholder’s proportionate share of any excess proceeds
pursuant to Section 8.1(a) shall be calculated as the face amount of the First
Option Notes each such First Option Noteholder has sold as Upfront Purchases,
Subsequent Upfront Purchases, Optional Note Purchases, ECF Purchases and/or Rio
Note Purchases pursuant to provisions of this Agreement as of the date of the
payment divided by the sum of the principal balances of all

 

-22-



--------------------------------------------------------------------------------

First Option Notes and Second Option Notes that have been extinguished pursuant
to the terms of this Agreement in connection with such Upfront Purchases,
Subsequent Upfront Purchases, Optional Note Purchases, ECF Purchases and/or Rio
Note Purchases.

(c) All payments made pursuant to this Section 8.1 shall be deemed to constitute
additional purchase consideration paid to the First Option Noteholders (on
account of the Upfront Purchases, Subsequent Upfront Purchases, Optional Note
Purchases, ECF Purchases and/or Rio Note Purchases in respect of First Option
Notes effected by such First Option Noteholders, as applicable), and in no event
shall the First Option Noteholders and any Borrower (or any of the Harrah’s
Parties) be deemed to be a co-venturer or partner as a result of the making (or
receipt) of any such payments. The Harrah’s Parties may retain or distribute its
allocation of the foregoing excess proceeds (free from any restrictions under
the Loan Documents or the Mezzanine Loan Documents).

(d) In connection with each Upfront Purchase, Subsequent Upfront Purchase,
Optional Note Purchase, ECF Purchase and/or Rio Note Purchase in respect of
First Option Notes effected by First Option Noteholders hereunder, a certificate
in the form attached hereto as Exhibit H (a “First Option Certificate”) will be
issued to each selling First Option Noteholder evidencing such Upfront Purchase,
Subsequent Upfront Purchase, Optional Note Purchase, ECF Purchase and/or Rio
Note Purchase (which such certificate shall include the identity of the selling
Mezzanine Lender, the type and face amount of the Mezzanine Note purchased, the
purchase price therefor, and the date of such purchase). The First Option
Certificates shall be prepared by or on behalf of the Harrah’s Parties. First
Option Certificates evidencing the Upfront Purchase, any Optional Note Purchase
completed prior to the date hereof and the Subsequent Upfront Purchase will be
issued to each applicable First Option Noteholder on the Closing Date. First
Option Certificates evidencing any ECF Purchase, Rio Note Purchase or Optional
Note Purchase completed on or after the date hereof will be issued to each
applicable First Option Noteholder on the date of the closing of any ECF
Purchase, Rio Note Purchase or Optional Note Purchase, as applicable.

(e) The following transfers and assignments of any First Option Certificate
shall be permitted: (i) in connection with a sale, transfer, pledge,
hypothecation or assignment of a First Option Note pursuant to and in accordance
with the Co-Lender Agreements and the Intercreditor Agreement, any First Option
Noteholder may, in its sole and absolute discretion, retain or sell, assign,
pledge, hypothecate or transfer to any transferee of such First Option Note any
one or more First Option Certificates that have been issued in connection with
partial purchases of such First Option Note made pursuant to this Agreement,
(ii) a First Option Noteholder may transfer any First Option Certificate to any
affiliate of such First Option Noteholder, (iii) a First Option Noteholder may
transfer any First Option Certificate to any other First Option Noteholder or
Second Option Noteholder (as hereinafter defined) and (iv) a First Option
Noteholder may transfer any First Option Certificate to any Harrah’s Party or
affiliate thereof. A First Option Noteholder shall promptly after any such
permitted transfer, pledge or assignment of a First Option Certificate provide
written notice to Servicer as to the identity and contact information of the new
holder of such First Option Certificate. No other sales, pledges, transfers or
assignments of First Option Certificates shall be permitted hereunder, and any
First Option Certificate submitted for payment pursuant to the terms of this
Agreement or held by any person other than the First Option Noteholder to whom
such First Option Certificate was issued

 

-23-



--------------------------------------------------------------------------------

or any such permitted transferee of a First Option Certificate will be
disregarded (and, in such event, any payment payable in respect of any such
First Option Certificate shall be paid to (i) the most recent permitted
transferee identified in the First Option Register (as herein defined) or
(ii) if no such permitted transferees are identified in the First Option
Register, the First Option Noteholder to whom such First Option Certificate was
issued).

(f) Servicer shall maintain a register (the “First Option Register”) in which
will be recorded the identity and contact information for each holder to whom a
First Option Certificate is issued, the permitted transferees thereof and all
payments, if any, made in connection therewith. The First Option Register shall
be conclusive absent manifest error and the Harrah’s Parties may rely on it in
making payments to holders of First Option Certificates. The Harrah’s Parties
shall be permitted to review a copy of the register upon written request made to
Servicer. The Harrah’s Parties shall provide each holder of a First Option
Certificate written notice of any availability of funds to be disbursed pursuant
to a First Option Noteholder’s rights under this Section 8.1 not less than
fifteen (15) Business Days prior to the date in such notice for such
disbursement. Subject to the provisions of Section 8.1(e), amounts payable to a
First Option Noteholder under this Section 8.1 shall be payable to then current
holder of each First Option Certificate. Each payment under this Section 8.1 to
be made to First Option Noteholders will be calculated and determined based on
the information contained in each First Option Certificate submitted to the
Harrah’s Parties at least five (5) Business Days prior to the date designated by
the Harrah’s Parties for such payment.

Section 8.2. Second Option. Each Second Option Noteholder hereby agrees and
acknowledges that its rights to compensation in addition to the purchase prices
set forth in this Agreement in connection with any Upfront Purchase, Subsequent
Upfront Purchase, Optional Note Purchase (including, for all purposes of this
Section 8.2, any Optional Note Purchase completed prior to the date hereof), ECF
Purchase and/or Rio Note Purchase of any Second Option Note completed in
accordance with this Agreement shall be solely as follows:

(a) Each Second Option Noteholder, to the extent each such Second Option
Noteholder has sold Second Option Notes pursuant to the Upfront Purchase, the
Subsequent Upfront Purchase, the Optional Note Purchase, the ECF Purchase and/or
the Rio Note Purchase provisions of this Agreement, shall have the right until
six (6) months after the date the Mortgage Loan is paid in full to payments from
excess EBITDAM (as defined in the Mortgage Loan Agreement) as determined in
accordance with the following:

(i) to the extent actual EBITDAM for any fiscal year determined in accordance
with the provisions of the Mortgage Loan Agreement (regardless if the Mortgage
Loan Agreement remains in effect) exceeds the projected EBITDAM for such fiscal
year set forth in the EBITDAM budget attached to the Information Summary as
Exhibit F (the “EBITDAM Budget”) (which amount shall be determined on a pro rata
basis for any partial year by taking the total excess amount for such year,
dividing such amount by 365 (or 366, as applicable) and multiplying by the
number of days in such partial period), the Harrah’s Parties shall cause each
applicable Mezzanine Borrower to pay to each Second Option Noteholder a
proportionate share of such excess amount in accordance with clause (b) below;
and

 

-24-



--------------------------------------------------------------------------------

(ii) if, subsequent to any payment made pursuant to Section 8.2(a)(i) above, the
actual EBITDAM for any fiscal year calculated pursuant to the provisions of the
Mortgage Loan Agreement is less than the EBITDAM for such fiscal year set forth
in the EBITDAM Budget (an “EBITDAM Deficit”), the Harrah’s Parties shall have
the right to offset the full amount of such EBITDAM Deficit against any
subsequent payments to be made to Second Option Noteholders pursuant to the
terms of Section 8.2(a)(i) of this Agreement.

(b) A Second Option Noteholder’s proportionate share of any payment pursuant to
Section 8.2(a)(i) shall be calculated as the face amount of the Second Option
Notes each such Second Option Noteholder has sold as Upfront Purchases,
Subsequent Upfront Purchases, Optional Note Purchases, ECF Purchases and/or Rio
Note Purchases pursuant to provisions of this Agreement as of the date of the
payment divided by $2,500,000,000.00.

(c) Each Second Option Noteholder shall only receive excess EBITDAM payments
pursuant to Section 8.2(a)(i) (in the share calculated pursuant to
Section 8.2(b)) until such Second Option Noteholder has received an amount equal
to the blended amount of the Second Option Notes written off by such Second
Option Noteholder in connection with each Upfront Purchase, Subsequent Upfront
Purchase, Optional Note Purchase, each ECF Purchase and/or each Rio Note
Purchase (e.g., (i) 70 cents on the dollar with respect to the Upfront Purchase,
the Subsequent Upfront Purchase, ECF Purchase and/or each Rio Note Purchase of
the Junior Mezzanine Notes, (ii) 50 cents on the dollar with respect to each ECF
Purchase and/or Rio Note Purchase of the Senior Mezzanine Notes and Specified
Mezzanine Notes, etc.)

(d) All payments made pursuant to this Section 8.2 shall be deemed to constitute
additional purchase consideration paid to the Second Option Noteholders (on
account of Upfront Purchases, Subsequent Upfront Purchases, Optional Note
Purchases, ECF Purchases and/or Rio Note Purchases in respect of Second Option
Notes effected by such Second Option Noteholders), and in no event shall the
Second Option Noteholders and any Borrower (or the Harrah’s Parties) be deemed
to be a co-venturer or partner as a result of the making (or receipt) of any
such payments.

(e) In connection with any Upfront Purchase, Subsequent Upfront Purchase,
Optional Note Purchase, ECF Purchase and/or Rio Note Purchase in respect of
Second Option Notes effected by Second Option Noteholders hereunder, a
certificate in the form attached hereto as Exhibit I (a “Second Option
Certificate”) will be issued to each selling Second Option Noteholder evidencing
such Upfront Purchase, Subsequent Upfront Purchase, Optional Note Purchase, ECF
Purchase and/or Rio Note Purchase (which such certificate shall include the
identify of the selling Mezzanine Lender, the type and face amount of the
Mezzanine Note purchased, the purchase price therefor, and the date of such
purchase). The Second Option Certificates shall be prepared by or on behalf of
the Harrah’s Parties. Second Option Certificates evidencing the Upfront
Purchase, any Optional Note Purchase completed prior to the date hereof and the
Subsequent Upfront Purchase will be issued to each applicable Second Option
Noteholder on the Closing Date. Second Option Certificates evidencing any ECF
Purchase, Rio Note Purchase or Optional Note Purchase completed on or after the
date hereof will be issued to each applicable Second Option Noteholder on the
date of the closing of any ECF Purchase, Rio Note Purchase or Optional Note
Purchase, as applicable.

 

-25-



--------------------------------------------------------------------------------

(f) The following transfers and assignments of any Second Option Certificate
shall be permitted: (i) in connection with a sale, pledge, transfer,
hypothecation or assignment of a Second Option Note pursuant to and in
accordance with the Co-Lender Agreements and the Intercreditor Agreement, any
Second Option Noteholder may, in its sole and absolute discretion, retain or
sell, assign, pledge, hypothecate or transfer to any transferee of such Second
Option Note any one or more Second Option Certificates that have been issued in
connection with partial purchases of such Second Option Note made pursuant to
this Agreement, (ii) a Second Option Noteholder may transfer any Second Option
Certificate to any affiliate of such Second Option Noteholder, (iii) a Second
Option Noteholder may transfer any Second Option Certificate to any other Second
Option Noteholder or First Option Noteholder and (iv) a Second Option Noteholder
may transfer any Second Option Certificate to any Harrah’s Party or affiliate
thereof. A Second Option Noteholder shall promptly after any such permitted
transfer, pledge or assignment of a Second Option Certificate provide written
notice to Servicer as to the identity and contact information of the new holder
of such Second Option Certificate. No other sales, pledges, transfers or
assignments of Second Option Certificates shall be permitted hereunder, and any
Second Option Certificate submitted for payment pursuant to the terms of this
Agreement or held by any person other than the Second Option Noteholder to whom
such Second Option Certificate was issued or any such permitted transferee of a
Second Option Certificate will be disregarded (and, in such event, any payment
payable in respect of any such Second Option Certificate shall be paid to
(i) the most recent permitted transferee identified in the Second Option
Register (as herein defined) or (ii) if no such permitted transferees are
identified in the Second Option Register, the Second Option Noteholder to whom
such Second Option Certificate was issued).

(g) Servicer shall maintain a register (the “Second Option Register”) in which
will be recorded the identity and contact information for each holder to whom a
Second Option Certificate is issued, the permitted transferees thereof and all
payments, if any, made in connection therewith. The Second Option Register shall
be conclusive absent manifest error and the Harrah’s Parties may rely on it in
making payments to holders of Second Option Certificates. The Harrah’s Parties
shall be permitted to review a copy of the register upon written request made to
Servicer. The Harrah’s Parties shall provide each holder of a Second Option
Certificate written notice of any availability of funds to be disbursed pursuant
to a Second Option Noteholder’s rights under this Section 8.2 not less than
fifteen (15) Business Days prior to the date in such notice for such
disbursement. Subject to the provisions of Section 8.2(f), amounts payable to a
Second Option Noteholder under this Section 8.2 shall be payable to then current
holder of each Second Option Certificate. Each payment under this Section 8.2 to
be made to Second Option Noteholders will be calculated and determined based on
the information contained in each Second Option Certificate submitted to the
Harrah’s Parties at least five (5) Business Days prior to the date designated by
the Harrah’s Parties for such payment.

 

  IX. MISCELLANEOUS

Section 9.1. Suspension of the Rights of the Harrah’s Parties. Notwithstanding
any provision of this Agreement, any Loan Document or any Mezzanine Loan
Document to the contrary, if at any time an Event of Default has occurred and is
continuing pursuant to and as defined in any Loan Document and/or any Mezzanine
Loan Document, all of

 

-26-



--------------------------------------------------------------------------------

the Harrah’s Parties rights and obligations hereunder to make ECF Purchase
Offers or to purchase Mezzanine Notes in respect of ECF Purchases or Optional
Note Purchases utilizing Excess Cash Flow shall be suspended and of no further
force and effect. The Harrah’s Parties rights and obligations hereunder to make
ECF Purchase Offers and to purchase Mezzanine Notes in respect of ECF Purchases
and Optional Note Purchases utilizing Excess Cash Flow shall be reinstated at
such time, if any, as (a) subject to the provisions of Section 3.3, Mortgage
Lender and/or any Mezzanine Lenders, as applicable, have, in their sole and
absolute discretion (as determined pursuant to the applicable Co-Lender
Agreement), waived in writing the Event of Default giving rise to such
suspension or (b) such Event of Default giving rise to such suspension shall
have ceased to be in effect pursuant to and in accordance with this Agreement,
the applicable Loan Documents and/or Mezzanine Loan Documents. In addition, it
is understood and agreed that this Agreement does not modify the provisions of
Section 2.6.2 of the Loan Agreement and that upon the occurrence and during the
continuance of any Event of Default under the Loan Agreement the “cash trap”
provisions thereunder shall apply.

Section 9.2. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall continue in full force and effect so long as all or any of
the (a) Debt, (b) Mezzanine Debt or (c) any of the payment obligations with
respect to the First Option Notes and/or Second Option Notes pursuant to Article
VIII of this Agreement are outstanding and unpaid. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the legal representatives, successors and assigns of such party. All
covenants, promises and agreements in this Agreement, by or on behalf of any of
the parties hereto, shall inure to the benefit of the legal representatives,
successors and assigns of each Lender, each Mezzanine Lender, HET and each of
the Harrah’s Parties, as applicable.

Section 9.3. Discretion. Subject in all cases to the Servicing Agreement, the
Co-Lender Agreement and the Loan Documents, whenever pursuant to this Agreement,
any Lender and/or any Mezzanine Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to such
party, the decision of any such Lender and/or Mezzanine Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
such party’s sole discretion and shall be final and conclusive. Whenever this
Agreement expressly provides that any Lender and/or any Mezzanine Lender may not
withhold or shall be reasonable in granting its consent or its approval of an
arrangement or term, such provisions shall also be deemed to prohibit any such
party from delaying or conditioning unreasonably such consent or approval.

Section 9.4. Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

-27-



--------------------------------------------------------------------------------

APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTION 5-14501 OF NEW YORK’S GENERAL
OBLIGATION LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT.

Section 9.5. Modification, Waiver in Writing. Neither this Agreement nor any
terms hereof may be amended, supplemented, waived or modified except in a
writing signed by each Borrower, the Requisite Lenders and the “Requisite
Lenders” under each Mezzanine Loan Agreement. Except as otherwise expressly
provided herein, no notice to, or demand on any of the Harrah’s Parties, shall
entitle any of the Harrah’s Parties to any other or future notice or demand in
the same, similar or other circumstances. To the extent required by any Gaming
Law, the Harrah’s Parties shall notify all relevant Gaming Authorities of any
amendment to this Agreement.

Section 9.6. Delay Not a Waiver. Except as expressly set forth herein, neither
any failure nor any delay on the part of any Lender and/or Mezzanine Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement shall not
be deemed to have waived any right either to require prompt payment when due of
all other amounts due under this Agreement, or to declare a default for failure
to effect prompt payment of any such other amount.

Section 9.7. Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION HEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY HERETO, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY HERETO IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 9.8. Headings. The Article and/or Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 9.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

-28-



--------------------------------------------------------------------------------

Section 9.10. Waiver of Notice. Each of the Harrah’s Parties hereby expressly
waives, and shall not be entitled to, any notices of any nature whatsoever from
Servicer, any Lender or any Mezzanine Lender except with respect to matters for
which this Agreement specifically and expressly provide for the giving of notice
by Servicer, any Lender or any Mezzanine Lender to any of the Harrah’s Parties
and except with respect to matters for which any of the Harrah’s Parties is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.

Section 9.11. Exhibits Incorporated. The Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 9.12. Prior Agreements. This Agreement and the other Loan Documents and
Mezzanine Loan Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements among or between such parties, whether oral or written,
including, without limitation, the Letter Agreement dated as of March 5, 2010
among certain of the parties to this Agreement are superseded by the terms of
this Agreement and the other Loan Documents and Mezzanine Loan Documents.

Section 9.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

Section 9.14. Gaming Laws. All rights, remedies and powers in or under this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

[SIGNATURE PAGES OMITTED]



--------------------------------------------------------------------------------

EXHIBIT C

SPECIFIED MEZZANINE NOTES

 

     Participant

Mezzanine Level 1

   $ 45,005,000.00

Mezzanine Level 2

   $ 41,254,583.34

Mezzanine Level 3

   $ 41,254,583.33

Mezzanine Level 4

   $ 41,254,583.33

Mezzanine Level 5

   $ 22,502,500.00



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PURCHASE AGREEMENT

(Attached)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is dated as of
[                     , 2        ] and is entered into by and between [Insert
name of Selling Lender] (the “Seller”), [Insert name of Purchaser] (the
“Purchaser”) and HARRAH’S ENTERTAINMENT, INC. (“HET”) (as to paragraphs 3 and 5
of this Agreement only), a Delaware corporation. Capitalized terms used but not
defined herein shall have the meanings given to them in that certain Note Sales
Agreement dated [                     , 2010] between each Mortgage Borrower,
each Mezzanine Borrower, each Lender, each Mezzanine Lender, HET and each
Operating Company identified therein and the other parties thereto (the “Note
Sales Agreement”).

 

1. For an agreed consideration, subject to its rights to terminate the sale to
be effected under this Agreement pursuant to Sections 3.4(d) or Section 3.5(d)
the Notes Sales Agreement, Seller hereby agrees to sell and assign to Purchaser,
and Purchaser hereby irrevocably agrees to purchase from Seller all of Seller’s
rights in the Notes identified below or such percentage of Seller’s rights in
the Notes as are identified below (collectively, including if Notes will be
severed in the case of a tender and sale of less than 100% of the face amount of
any Note, the “Purchased Notes”) and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights of Seller under the
respective Purchased Notes. Accrued and unpaid interest on each Purchased Note
through and including the date the sale of the Purchased Note(s) pursuant to
this Agreement closes (the “Closing Date”) will be paid to Seller on the Closing
Date by Purchaser pursuant to the interest payment provisions with respect to
such Purchased Notes. Upon the sale of the Purchased Notes to Purchaser, such
Purchased Notes will be immediately and automatically cancelled.

 

Facility

   Aggregate
Amount of
Notes  Held    Aggregate
Amount of
Notes  Sold    Percentage of
Notes  

Mortgage Notes

   $                         $                                              % 

Mezzanine Level 1

   $      $                           % 

Mezzanine Level 2

   $      $                           % 

Mezzanine Level 3

   $      $                           % 

Mezzanine Level 4

   $      $                           % 

Mezzanine Level 5

   $      $                           % 

Mezzanine Level 6

   $      $                           % 

Mezzanine Level 7

   $      $                           % 

Mezzanine Level 8

   $      $                           % 

Mezzanine Level 9

   $      $                           % 

 

2. Seller represents and warrants that it is the legal and beneficial owner of
the Notes identified by Seller above and that it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. As of the Closing Dates, such
Purchased Notes will be free and clear of any lien, encumbrance or other adverse
claim.



--------------------------------------------------------------------------------

3. Each of Purchaser and HET hereby represent and warrant that as of the Closing
Date, neither Purchaser nor HET is in possession of any Material Information
that has not previously been disclosed to the Lender and the Mezzanine Lender,
or to the public.

 

4. Upon the consummation of the purchase and sale of any Purchased Note, Seller
will promptly deliver to Purchaser any physical Notes (or a lost note affidavit
in form and substance reasonably acceptable to Purchaser) evidencing the
Purchased Notes and, to the extent any Purchased Note is less than 100% of the
face amount of any physical Note, Purchaser will arrange for the execution and
delivery by the applicable Borrower of a new Note evidencing the remaining
amount of any severed Note not so purchased (the “Replacement Note”). Seller
will not be obligated to deliver any physical Note to Purchaser until it is
provided with a Replacement Note.

 

5. This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Agreement may
be executed in counterparts, which together shall constitute one instrument.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York. This Agreement may not be amended, supplemented or
modified except in a writing signed by the parties hereto.

The terms set forth in this Agreement are hereby agreed to:

 

SELLER     [NAME OF SELLER]         By:  

 

  Name:   Title: HARRAH’S ENTERTAINMENT, INC.         By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

PURCHASER     [NAME OF PURCHASER]         By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

ADDRESSES FOR NOTICES

Exhibit L to the Intercreditor Agreement is incorporated herein by reference and
such notice information in such Exhibit shall be the notice information
hereunder. Any modifications to such Exhibit after the date hereof will be
promptly provided by Servicer to the Mortgage Borrower and Mezzanine Borrower.

Each party to this Agreement may designate other notice address from time to
time in a notice to the other parties hereto in the manner provided for in this
Agreement.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ALLONGE AND OMNIBUS ASSIGNMENT

(Attached Hereto)



--------------------------------------------------------------------------------

OMNIBUS ASSIGNMENT

THIS OMNIBUS ASSIGNMENT (this “Assignment”), effective as of [            ],
20    , from [            ] Mezzanine Lender (as defined in the Loan Agreement
(as hereinafter defined)) (“Assignor”) to [            ] Mezzanine Lender (as
defined in the Loan Agreement) (“Assignee”). Capitalized terms used but not
defined herein shall have the meanings assigned such terms in that certain
[            ] Mezzanine Second Amended and Restated Loan Agreement, dated as of
[            ]     , 2010 between Assignor, Assignee, the other Lenders party
thereto and the Borrowers party thereto (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

KNOW ALL MEN BY THESE PRESENTS, that the Assignor does grant, convey, assign,
transfer and set over unto Assignee without recourse and without covenant,
representation or warranty in any respect, the loan documents referenced in
Schedule A attached hereto and made a part hereof (the “Documents”) and all of
Assignor’s right, title and interest in, to and under the Documents, and all of
Assignor’s right, title and interest, if any, in, to and under all other
documents executed and/or delivered in connection with the loan evidenced and/or
secured by the Documents (the “Asset”), including, without limitation, all of
Assignor’s right, title and interest in the Asset and any collateral, security,
certificates of deposit, letters of credit, performance bonds, demands, causes
of action, all related certificates, bank accounts, operating accounts, reserve
accounts, escrow accounts and other accounts, opinions, financial statements of
the Borrowers and any guarantors, title insurance policies, servicing agreements
and any other collateral arising out of and/or executed and/or delivered in or
to or with respect to the Asset, all rights and benefits of Assignor related to
the Documents and such other documents, and all of Assignor’s rights, title and
interest in, to and under all claims and choses in action related to the Asset
and/or the Documents.

TO HAVE AND TO HOLD unto Assignee, its successors, and assigns forever.

This Assignment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without giving effect to the
conflict of laws principles thereof.

This Assignment may be executed by one or more of the parties to this Assignment
on any number of separate counterparts (including by telecopy or electronic
mail), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee caused these presents to be duly
executed as of the day and year first written above.

 

ASSIGNOR:

[                                         ],

a [                                        ]

  By:  

 

  Name:   Title: ASSIGNEE:

[                                         ],

a [                                        ]

  By:  

 

  Name:   Title:

[Signature Page to Omnibus Assignment]



--------------------------------------------------------------------------------

SCHEDULE A

 

6. Second Amended and Restated [            ] Mezzanine Loan Agreement, dated as
of [            ], 2010, between Harrah’s Las Vegas Mezz [    ], LLC, Harrah’s
Atlantic City Mezz [    ], LLC, Rio Mezz [    ], LLC, Flamingo Las Vegas Mezz
[    ], LLC, Harrah’s Laughlin Mezz [    ], LLC, and Paris Las Vegas Mezz
[    ], LLC, as borrower (collectively, “Mezzanine Borrower”) and the Lenders
party thereto.

 

7. Amended and Restated Guaranty ([            ] Mezzanine Loan), dated as of
[            ], 2010, between Harrah’s Entertainment, Inc. (“HET”) and the
Lenders party thereto.

 

8. Amended and Restated FF&E Guaranty ([            ] Mezzanine Loan), dated as
of [            ], 2010, between HET and the Lenders party thereto.

 

9. Environmental Indemnity Agreement ([            ] Mezzanine Loan), dated as
of January 28, 2008, by and among HET, the other Indemnitor parties signatory
thereto and JPMorgan Chase Bank, N.A. (“Lender”).

 

10. Environmental Indemnity Agreement ([            ] Mezzanine Loan), dated as
of May 22, 2008, by and among HET, Paris Las Vegas Mezz [    ], LLC, Harrah’s
Laughlin Mezz [    ], LLC and Lender.

 

11. Amended and Restated Pledge and Security Agreement ([            ] Mezzanine
Loan), dated as of May 22, 2008, made by Mezzanine Borrower and Lender.

 

12. Ratification of Pledge Agreement ([            ] Mezzanine Loan), dated as
of [            ], 2010, made by Mezzanine Borrower in favor of the Lenders
party thereto.

 

13. Amended and Restated Contribution Agreement ([            ] Mezzanine Loan),
dated as of May 22, 2008, by and among Mezzanine Borrower and Lender.

 

14. Amended and Restated Operations and Maintenance Agreement ([            ]
Mezzanine Loan), dated as of May 22, 2008, by and among Mezzanine Borrower and
Lender.

 

15. Omnibus Amendment ([            ] Mezzanine Loan), dated as of
[            ], 2010, by and among Mezzanine Borrower and the Lenders party
thereto.



--------------------------------------------------------------------------------

ALLONGE TO SECOND AMENDED AND RESTATED PROMISSORY NOTE A-[    ]

([            ] MEZZANINE LOAN)

FOR VALUE RECEIVED, [                        ] (“Noteholder”), having an address
at [                        ], hereby endorses that certain Second Amended and
Restated Promissory Note A-[    ] ([            ] Mezzanine Loan), dated as of
[            ]     , 2010, in the original principal amount of [            ],
made by HARRAH’S LAS VEGAS MEZZ [    ], LLC, a Delaware limited liability
company, HARRAH’S ATLANTIC CITY MEZZ [    ], LLC, a Delaware limited liability
company, RIO MEZZ [    ], LLC, a Delaware limited liability company, FLAMINGO
LAS VEGAS MEZZ [    ], LLC, a Delaware limited liability company, HARRAH’S PARIS
MEZZ [    ], LLC, a Delaware limited liability company, HARRAH’S LAUGHLIN MEZZ
[    ], LLC, a Delaware limited liability company (collectively, the
“Borrower”), to the order of [                        ], a
[                        ] (the “Promissory Note”), to which Promissory Note
this allonge is and shall be permanently attached, as follows:

“Pay to the order of [                        ], a [                        ],
having an address at [                        ], its successors and assigns.”

This allonge is made without recourse and without any representation or warranty
of any kind whatsoever, express or implied.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Dated:

 

NOTEHOLDER: [                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

MEZZANINE NOTE A-[    ] FIRST OPTION UPSIDE RIGHT CERTIFICATE

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED OR
DISPOSED OF (I) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND THE SECURITIES LAWS OF SUCH OTHER JURISDICTIONS, OR PURSUANT
TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND
SUCH LAWS, AND (II) UNLESS THE TRANSFEREE IS APPROVED BY APPLICABLE REGULATORY
AUTHORITIES, IF SUCH APPROVAL IS REQUIRED. THIS SECURITY IS ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE NOTE SALES AGREEMENT
DATED AS OF [                    ], 2010, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM [BANK OF AMERICA, N.A., AS SERVICER], OR ANY SUCCESSOR SERVICER
THERETO.

Dated:                             , 20    

This certificate (this “Certificate”) is a First Option Certificate issued
pursuant to (and as defined in) Section 8.1 of that certain Note Sales
Agreement, dated as of [August     , 2010] (as same may be amended, restated,
renewed, supplemented or otherwise modified from time to time, the “Note Sales
Agreement”), among the Lenders signatory thereto, the Mezzanine Lenders
signatory thereto, Harrah’s Entertainment, Inc., the Mortgage Borrowers
signatory thereto, the Mezzanine Borrowers signatory thereto and the Operating
Companies signatory thereto.

This Certificate entitles the Selling Holder identified below (together with its
successors and permitted assigns of this Certificate, the “Holder”) to
additional purchase consideration (the “Upside Right”) as a First Option
Noteholder in respect of the following First Option Note sold to the Harrah’s
Parties pursuant to the Note Sale Agreement as follows:

Selling Holder: [                    ]

First Option Note Sold: Second Amended and Restated Promissory Note A-[    ]
([            ] Mezzanine Note)

Face Amount of Note Sold: $[                    ]

Purchase Price: [$                    ] per $1.00 of principal amount sold

Date of Purchase:                      , 20    

Any amounts due and owing in connection with the Upside Right pursuant to
Section 8.1 of the Note Sales Agreement shall be payable to the Holder of this
Certificate and shall be paid by Mezzanine Borrower in accordance with the
requirements of Section 8.1 of the Note Sales Agreement. This Certificate may
not be transferred except as expressly permitted pursuant to Section 8.1 of the
Note Sales Agreement and in accordance with all applicable laws.



--------------------------------------------------------------------------------

The name and address of each Holder of this Certificate and all payments, if
any, made in connection with the Upside Right in respect of this Certificate
shall be reflected in the First Option Register.

Capitalized terms not specifically defined herein shall have the respective
meanings ascribed thereto in the Note Sales Agreement.

All of the terms, provisions, covenants and conditions of the agreement between
the Harrah’s Parties and Holder regarding the Upside Right are set forth herein
and in the Note Sales Agreement. The terms of Section 8.1 of the Note Sales
Agreement are incorporated herein by reference and shall govern this
transaction, including, without limitation, any transfers or dispositions of
this Certificate.

The Upside Right and this Certificate shall be construed in accordance with the
laws of the State of New York applicable to agreements negotiated, made and to
be performed entirely in said State, and the obligations, rights and remedies of
the holder hereof shall be determined in accordance with such laws.

 

[NAME OF APPLICABLE BORROWER PURCHASING NOTE] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

MEZZANINE NOTE A-[    ] SECOND OPTION UPSIDE RIGHT CERTIFICATE

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED OR
DISPOSED OF (I) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND THE SECURITIES LAWS OF SUCH OTHER JURISDICTIONS, OR PURSUANT
TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND
SUCH LAWS, AND (II) UNLESS THE TRANSFEREE IS APPROVED BY APPLICABLE REGULATORY
AUTHORITIES, IF SUCH APPROVAL IS REQUIRED. THIS SECURITY IS ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE NOTE SALES AGREEMENT
DATED AS OF [                    ], 2010, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM [BANK OF AMERICA, N.A., AS SERVICER], OR ANY SUCCESSOR SERVICER
THERETO.

Dated:                             , 20    

This certificate (this “Certificate”) is a Second Option Certificate issued
pursuant to (and as defined in) Section 8.2 of that certain Note Sales
Agreement, dated as of [August     , 2010] (as same may be amended, restated,
renewed, supplemented or otherwise modified from time to time, the “Note Sales
Agreement”), among the Lenders signatory thereto, the Mezzanine Lenders
signatory thereto, Harrah’s Entertainment, Inc., the Mortgage Borrowers
signatory thereto, the Mezzanine Borrowers signatory thereto and the Operating
Companies signatory thereto.

This Certificate entitles the Selling Holder identified below (together with its
successors and permitted assigns of this Certificate, the “Holder”) to
additional purchase consideration (the “Upside Right”) as a Second Option
Noteholder in respect of the following Second Option Note sold to the Harrah’s
Parties pursuant to the Note Sale Agreement as follows:

Selling Holder: [                    ]

Second Option Note Sold: Second Amended and Restated Promissory Note A-[    ]
([            ] Mezzanine Note)

Face Amount of Note Sold: $[                    ]

Purchase Price: [$                    ] per $1.00 of principal amount sold

Date of Purchase:                     , 20    

Any amounts due and owing in connection with the Upside Right pursuant to
Section 8.2 of the Note Sales Agreement shall be payable to the Holder of this
Certificate and shall be paid by Mezzanine Borrower in accordance with the
requirements of Section 8.2 of the Note Sales Agreement. This Certificate may
not be transferred except as expressly permitted pursuant to Section 8.2 of the
Note Sales Agreement and in accordance with all applicable laws.



--------------------------------------------------------------------------------

The name and address of each Holder of this Certificate and all payments, if
any, made in connection with the Upside Right in respect of this Certificate
shall be reflected in the Second Option Register.

Capitalized terms not specifically defined herein shall have the respective
meanings ascribed thereto in the Note Sales Agreement.

All of the terms, provisions, covenants and conditions of the agreement between
the Harrah’s Parties and Holder regarding the Upside Right are set forth herein
and in the Note Sales Agreement. The terms of Section 8.2 of the Note Sales
Agreement are incorporated herein by reference and shall govern this
transaction, including, without limitation, any transfers or dispositions of
this Certificate.

The Upside Right and this Certificate shall be construed in accordance with the
laws of the State of New York applicable to agreements negotiated, made and to
be performed entirely in said State, and the obligations, rights and remedies of
the holder hereof shall be determined in accordance with such laws.

 

[NAME OF APPLICABLE BORROWER PURCHASING NOTE] By:  

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT J

FIRST OPTION NOTES

[Redacted.]



--------------------------------------------------------------------------------

EXHIBIT K

SECOND OPTION NOTES

[Redacted.]



--------------------------------------------------------------------------------

EXHIBIT L

DPO MEZZANINE LOAN DOCUMENT PROVISIONS

The following Mezzanine Loan Documents and Mezzanine Loan Document provisions
shall be of no further force and effect with respect to each DPO Mezzanine Loan
immediately upon a Mezzanine Loan becoming a DPO Mezzanine Loan:

 

1. The Collateral Assignment of Interest Rate Cap Agreement

 

2. The O&M Agreement

 

3. The Guaranty (FF&E)

 

4. With respect to the Mezzanine Loan Agreement, the following sections:

 

  (a) Sections 2.1.5, 2.1.6

 

  (b) Sections 2.2

 

  (c) Sections 2.3

 

  (d) Section 2.4

 

  (e) Section 2.5

 

  (f) Sections 2.6.1(d), 2.6.3 and 2.6.4

 

  (g) Article III

 

  (h) Sections 4.1.10, 4.1.12, 4.1.14, 4.1.16, 4.1.17, 4.1.19, 4.1.20, 4.1.21,
4.1.22, 4.1.26, 4.1.31, 4.1.32, 4.1.40, and 4.1.41

 

  (i) Sections 5.1.11, 5.1.15, 5.1.18, 5.1.20(d) and (f), 5.1.21, 5.1.22(d),
(i), (k), (l) and (m), Section 5.1.25

 

  (j) Section 6.1(a), but only with respect to Mezzanine Borrower’s obligation
to provide notices to Mezzanine Lender

 

  (k) Section 6.2, but only with respect to Mezzanine Borrower’s obligation to
provide notices to Mezzanine Lender

 

  (l) Section 6.3, but only with respect to Mezzanine Borrower’s obligation to
provide notices to Mezzanine Lender

 

  (m) Sections 7.2, 7.3 and 7.5

 

  (n) Section 8.2(c)

 

  (o) Sections 9.1, 9.2, 9.5, 9.6, 9.7, 9.8, 9.10

 

  (p) Section 10.13